Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 1 of 42




                EXHIBIT A
           Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 2 of 42
                                       I 1111111111111111 11111 lllll lllll 111111111111111 1111111111111111 IIII IIII IIII
                                                                                          US008539024B2


(12)   United States Patent                                            (IO)   Patent No.:     US 8,539,024 B2
       Smit et al.                                                     (45)   Date of Patent:    *Sep.17,2013

(54)    SYSTEM AND METHOD FOR                                            5,444,823    A    8/1995 Nguyen
        ASYNCHRONOUS CLIENT SERVER SESSION                               5,572,672    A   11/1996 Dewitt et al.
        COMMUNICATION                                                    5,659,732    A    8/1997 Kirsch
                                                                         5,715,443    A    2/1998 Yanagihara
                                                                         5,724,457    A    3/1998 Fukushima
(75)    Inventors: Mark H. Smit, Maarssen (NL); Stefan                   5,748,512    A    5/1998 Vargas
                   M. van den Oord, Best (NL)                            5,765,168    A    6/1998 Burrows
                                                                         5,778,381    A    7/1998 Sandifer
(73)    Assignee: MasterObjects, Inc. (NL)                               5,802,292    A    9/1998 Mogul
                                                                         5,805,911    A * 9/1998 Miller ........................... 715/234
( *)    Notice:      Subject to any disclaimer, the term ofthis          5,845,300    A * 12/1998 Comer eta!. ................. 715/203
                     patent is extended or adjusted under 35             5,896,321    A    4/1999 Miller
                     U.S.C. 154(b) by O days.                            5,978,800    A   11/1999 Yokoyama et al.
                                                                         6,006,225    A   12/1999 Bowman et al.
                     This patent is subject to a terminal dis-
                     claimer.                                                                   (Continued)
                                                                               FOREIGN PATENT DOCUMENTS
(21)    Appl. No.: 13/366,905
                                                                  EP                1054329             11/2000
                                                                  JP                8075272              5/1983
(22)    Filed:       Feb.6,2012                                   JP             Hl0-105562              4/1998
                                                                  JP            2001-154789              6/2001
(65)                    Prior Publication Data
        US 2012/0284329 Al          Nov. 8, 2012                                       OTHER PUBLICATIONS
                                                                  Andrew Clinick, Remote Scripting, Apr. 12, 1999, MSDN, pp. 1-6.*
                  Related U.S. Application Data
(63)    Continuation of application No. 09/933,493, filed on                                    (Continued)
        Aug. 20, 2001, now Pat. No. 8,112,529.
                                                                  Primary Examiner - Barbara Burgess
(51)    Int. Cl.
        G06F 15116                (2006.01)                       (74) Attorney, Agent, or Firm - Fliesler Meyer LLP
(52)    U.S. Cl.
        USPC ........... 709/203; 709/224; 709/227; 709/228;
                                                      709/229     (57)                         ABSTRACT
(58)    Field of Classification Search
                                                                  The invention provides a session-based bi-directional multi-
        USPC ................. 709/203, 217,219,224,227,228,
                                                                  tier client-server asynchronous information database search
                                                      709/229
                                                                  and retrieval system for sending a character-by-character
        See application file for complete search history.
                                                                  string of data to an intelligent server that can be configured to
(56)                    References Cited                          immediately analyze the lengthening string character-by-
                                                                  character and return to the client increasingly appropriate
                  U.S. PATENT DOCUMENTS                           database information as the client sends the string.
       4,255,796 A       3/1981 Gabbe et al.
       4,648,044 A       3/ 1987 Hardy
       4,823,310 A       4/1989 Grand                                                37 Claims, 17 Drawing Sheets
           Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 3 of 42


                                                                 US 8,539,024 B2
                                                                            Page 2


(56)                      References Cited                                               7,856,432   B2     12/2010   Tesch et al.
                                                                                         7,890,516   B2      2/2011   Zarzar Charur et al.
                   U.S. PATENT DOCUMENTS                                                 7,890,526   Bl      2/2011   Brewer
                                                                                         7,900,228   B2      3/2011   Stark et al.
       6,070,184   A       5/2000   Blount                                               7,941,819   B2      5/2011   Stark et al.
       6,078,914   A       6/2000   Redfern                                              8,131,258   B2      3/2012   Smith et al.
       6,169,986   Bl      1/2001   Bowman                                               8,135,729   B2      3/2012   Brewer et al.
       6,253,228   Bl      6/2001   Ferris                                           2001/0049676    Al     12/2001   Kepler
       6,275,820   Bl      8/2001   Navin-Chandra                                    2002/00497 56   Al *    4/2002   Chua et al. ........................ 707 /4
       6,278,992   Bl *    8/2001   Curtis et al. .................. 707 /711        2002/0065879    Al      5/2002   Ambrose et al.
       6,292,806   Bl      9/2001   Sandifer                                         2002/0069122    Al      6/2002   Yun et al.
       6,347,312   Bl      2/2002   Byrne                                            2002/0129012    Al*     9/2002   Green ............................... 707 /3
       6,356,905   Bl *    3/2002   Gershman et al. ........... 705/26.8             2002/0138571    Al      9/2002   Trinon et al.
       6,381,593   Bl      4/2002   Yano                                             2002/0138640    Al      9/2002   Raz et al.
       6,397,212   Bl      5/2002   Biffar                                           2003/0033288    Al      2/2003   Shanahan et al.
       6,408,294   Bl      6/2002   Getchius                                         2003/0041058    Al      2/2003   Ibuki et al.
       6,421,675   Bl      7/2002   Ryan                                             2003/0061200    Al      3/2003   Hubert et al.
       6,434,547   Bl      8/2002   Mishelevich et al.                               2003/0071850    Al      4/2003   Geidl
       6,484,162   Bl     11/2002   Edlund                                           2003/0120554    Al      6/2003   Hogan et al.
       6,496,833   Bl     12/2002   Goldberg et al.                                  2004/0093562    Al      5/2004   Diorio et al.
       6,539,379   Bl *    3/2003   Vora et al.                            1/1       2004/0141011    Al      7/2004   Smethers et al.
       6,539,421   Bl      3/2003   Appelman et al.                                  2004/0142720    Al      7/2004   Smethers
       6,564,213   Bl*     5/2003   Ortega et al.                          1/1       2004/0205448    Al     10/2004   Grefenstette et al.
       6,578,022   Bl      6/2003   Foulger                                          2005/0022114    Al      1/2005   Shanahan et al.
       6,629,092   Bl      9/2003   Berke                                            2005/0055438    Al      3/2005   Matti
       6,629,132   Bl      9/2003   Ganguly                                          2005/0120005    Al      6/2005   Tesch et al.
       6,633,874   Bl     10/2003   Nusbickel                                        2005/0283468    Al     12/2005   Kamvar et al.
       6,647,383   Bl     11/2003   August                                           2006/0004843    Al      1/2006   Tafoya et al.
       6,671,681   Bl     12/2003   Emens et al.                                     2006/0026636    Al      2/2006   Stark et al.
       6,687,696   B2      2/2004   Hofmann                                          2006/0026638    Al      2/2006   Stark et al.
       6,697,849   Bl      2/2004   Carlson                                          2006/0031880    Al      2/2006   Stark et al.
       6,704,727   Bl      3/2004   Kravets                                          2006/0041927    Al      2/2006   Stark et al.
       6,704,906   Bl      3/2004   Yankovich et al.                                 2006/0184546    Al*     8/2006   Yano et al. ...................... 707/10
       6,732,090   B2      5/2004   Shanahan et al.                                  2007/0050351    Al      3/2007   Kasperski et al.
       6,772,150   Bl      8/2004   Whitman                                          2007/0050352    Al      3/2007   Kim
       6,778,979   B2      8/2004   Grefenstette et al.                              2007/0143262    Al      6/2007   Kasperski
       6,801,190   Bl     10/2004   Robinson et al.                                  2007/0288648    Al     12/2007   Mehanna et al.
       6,820,075   B2     11/2004   Shanahan et al.                                  2008/0071561    Al      3/2008   Holcombe
       6,823,514   Bl     11/2004   Degenaro                                         2008/0147788    Al      6/2008   Omoigui
       6,829,607   Bl *   12/2004   Tafoya et al.                          1/1       2010/0267362    Al     10/2010   Smith et al.
       6,832,218   Bl     12/2004   Emens                                            2011/0106831    Al      5/2011   Zarzar Charur et al.
       6,859,908   Bl      2/2005   Clapper                                          2011/0173217    Al      7/2011   Kasperski
       6,862,713   Bl      3/2005   Kraft                                            2011/0320472    Al     12/2011   Griffith et al.
       6,912,715   B2      6/2005   Gao
       6,915,279   B2      7/2005   Hogan et al.                                                      OTHER PUBLICATIONS
       6,928,425   B2      8/2005   Grefenstette et al.
       6,981,215   Bl     12/2005   Lindhorst                                    Anonymous, Ajax (Progrannning), Wikipedia.org, XP-002401064,
       7,000,179   B2      2/2006   Yankovich et al.                             Retrieved from the Internet: <http://www.en.wikipedia.org/wiki/
       7,039,635   Bl      5/2006   Morgan                                       Ajax,sub.----(progrannning)>.
       7,043,530   B2      5/2006   Isaacs                                       International Searching Authority, International Search Report for
       7,058,944   Bl      6/2006   Sponheim                                     PCT/US02/25729, Nov. 5, 2002, 3 pages.
       7,089,228   B2      8/2006   Arnold
                                                                                 Harless, Membership Database on USA Gymnastics Online, 1996, 5
       7,100,116   Bl      8/2006   Shafrir
       7,117,432   Bl     10/2006   Shanahan et al.                              pages Retrieved from the Internet: URL: http://usa-gymnastics.org/
       7,177,818   B2      2/2007   Nair                                         publications/technique/1996/9/membership-query.htrnl.
       7,181,459   B2      2/2007   Grant                                        Nareddy, Introduction to Microsoft Index Server, Oct. 15, 1997, 9
       7,185,271   B2      2/2007   Lee                                          pages Retrieved from the Internet: URL: http://msdn.microsoft.com/
       7,216,292   Bl      5/2007   Snapper                                      en-us/library/ms9 5 l 563(printer) .aspx.
       7,240,045   Bl      7/2007   Bushee                                       Clinick, Remote Scripting, Apr. 12, 1999, Microsoft Corporation, 6
       7,251,775   Bl      7/2007   Astala et al.                                pages Retrieved from the Internet: URL: http://msdn.microsoft.com/
       7,284,191   B2     10/2007   Grefenstette et al.                          en-us/library/ms9 5 l 563(printer) .aspx.
       7,308,439   B2     12/2007   Baird                                        Masterobjects, Inc., Introducing QuestObjects, 2006, XP00249689 l,
       7,383,299   Bl*     6/2008   Hailpern et al. .............. 709/203       25 pages Retrieved from the Internet: URL: http://www.questobjects.
       7,424,510   B2      9/2008   Gross et al.
                                                                                 masterobjects.corn/documents/go-introducing.pdf.
       7,467,131   Bl     12/2008   Gharachorloo
       7,499,940   Bl      3/2009   Gibbs                                        European Patent Office, European Search Report for European Patent
       7,512,654   B2      3/2009   Tafoya et al.                                Application No. EP08252534.6-1225, Oct. 14, 2008, 9 pages.
       7,526,481   Bl      4/2009   Cusson                                       European Patent Office, European Examination Report for European
       7,559,018   B2      7/2009   Matti                                        Patent Application No. EP02763441.9, 4 pages.
       7,610,194   B2     10/2009   Bradford                                     European Patent Office, European Search Report for European Patent
       7,647,225   B2      1/2010   Bennett et al.                               Application No. EP02763441.9, 3 pages.
       7,647,349   B2      1/2010   Hubert et al.                                Widjaja, Communication Networks, Fundamental Concepts and Key
       7,672,932   B2      3/2010   Hood                                         Architecture, 2004, pp. 315-316 and611-612, McGraw-Hill, 2nd Ed.
       7,676,517   B2      3/2010   Hurst-Hiller                                 Marsch, Remote Scripting, XP002401062, Retrieved from the
       7,769,757   B2      8/2010   Grefenstette et al.                          Internet: <http://www.microsoft. corn/germany/msdn/library/web/
       7,788,248   B2      8/2010   Forstall                                     RemoteScripting.mspx?pf-~true>.
       7,836,044   B2     11/2010   Kamvar et al.                                Anonymous, Using the XML HTTP Request Object,
       7,840,557   Bl     11/2010   Smith                                        XP-002401063, Retrieved from the Internet: <http://www.jibbering.
       7,840,589   Bl     11/2010   Holt                                         corn/2002/4/httpre quest.2002.htrnl>.
          Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 4 of 42


                                                       US 8,539,024 B2
                                                                Page 3


Doherty, Web-based E-Mail, May 29, 2000, 3 pages. Retrieved from:    Glick, Global Address Book and LDAP UI Proposal, 2001.
http://www.networkcomputing.com/ 1110/l l lOD .html?IFNCJS_          Unknown Author, Mozilla 0.9.1 Release Notes, 2001, 23 pages.
l ll0bt.                                                             Giovetti, Microsoft Money, COMPUTE!, Jul. 1992, p. 105, Issue
Cheong, et al., A Boolean Query Processing with a Result Cache in    142.
Mediator Systems, Advances in Digital Libraries, May 22-24, 2000,
                                                                     Microsoft Corporation, MSN Hotrnail: From Zero to 30 Million
10 pages.
                                                                     Members in 30 Months, Feb. 8, 1999.
Jakobsson, Autocompletion in Full Text Transaction Entry: A
                                                                     Qualcomm, Inc., Qualcomm Extends Internet E-mail Presence to the
Method for Humanized Input, 1986, vol. 17.
Livingston, Windows 98 Secrets, 1998, pp. 232-235.                   Web, Dec. 10, 1997.
Markatos, et al., On Caching Search Engine Results, May 2000, 23     Johnson, et al., A Hypertextual Interface for a Searcher's Thesaurus,
pages.                                                               Jun. 11-13, 1995, 15 pages.
Krishnamurthy, et al., Web Protocols and Practice : HTTP/1.1, Net-   Deadmond, Address Book: What a Concept!, Jun. 1, 1999, 2 pages.
working Protocols, Caching and Traffic Measurement, 2001.            Hassan, Stanford Digital Library Interoperability Protocol, 1997, 42
Kientzle, A JAVA Applet Search Engine, Feb. 1999.                    pages.
Homer, XMLin IE5 Progranuners Reference, 1999.                       Buyukkoten, Focused Web Searching with PDAs, May 15-19, 2000,
Xia, et al.. Supporting Web-Based Database Application Develop-      21 pages.
ment, 1999, 8 pages.                                                 O'Brien, The New Domino R5 Directory Catalog: An Administra-
Chen, et al., The Implementation and Performance Evaluation of the   tor's Guide, Nov./Dec. 1998.
ADMS Query Optimizer: Integrating Query Result Caching and           Beaulie, et al., Okapi at TREC-5, Jan. 31, 1997, 23 pages.
Matching, Oct. 1993, 21 pages.                                       Jones, Graphical Query Specification and Dynamic Result Previews
Unknown Author, Netscape Communicator for Solaris 4.7 Release        for a Digital Library, 1998, 9 pages.
Notes, Aug. 20, 1999, 5 pages.                                       Jones, Dynamic Query Result Previews for a Digital Library, Jun.
Oracle International Corporation, iPlanet Directory Server 4.11      1998, 3 pages.
LDAP Setup and Configuration Guide, Chapter 3, 2001, 14 pages.       Unkown Author, Using Netscape Communicator at Lehigh, 15 pages,
Netscape Communications Corporation, Netscape Directory Server       retrieved from the World Wide Web: http://web.archive.org/web/
4.1 Deployment, Administrators Guide, 1999.                          20001002224 73 l/http:/www.lehigh.edu/-inhelp/faq/qa/nsfiles/
Kapitskaia, et al., Evolution and Revolution in LDAP Directory       nsfall2000-2.htrn.
Caches, Advances in Database Technology-EDBT, 2000, pp. 202-
216.                                                                 * cited by examiner
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 5 of 42


U.S. Patent       Sep.17,2013        Sheet 1 of 17          US 8,539,024 B2




                                 QuestObjects
                                   Server



                    .105 "'""-. - · - · - - - - - -
                            "   QuestOhjects
                                  Service             ...


                                    P1G. 1
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 6 of 42


U.S. Patent       Sep.17,2013                   Sheet 2 of 17                     US 8,539,024 B2




                                                                  /
                                                                      r-- 204
                                                          Contn.)!for

                           Qucstkt




                                                          Controller
                                                                                      ,. l'''''.ll.l
                                                                                  /
              Quester
                                                 Pcn,htetH
                                                                           Tirrw Server
                                                Qu.csfor Store



                               216·"'\
                   \                  '                               ,'
                                           \                          i
                       \
                       lJser          Prefen:mce              Usmt<:-~
                   I'vfa.nager         t'vtanagcr        S tatbtk:s·· Store




                                       \                              II
                  Quny                  Content             Content
                 tvfanagcr       .A.r.-1.~ess ifodu!e    --based Cache



                                                                             ····219




                                                                                 Service


                                               F1CJ. 2
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 7 of 42


U.S. Patent         Sep.17,2013      Sheet 3 of 17     US 8,539,024 B2




          303    ·--------,_N________~I

                                     l
           3 5
            D
                                     l
                 ---------1 Nebraska __________~_I

                                     l
          3 7
           o -----~_[N_e_v_ad_a_ _ _ _ _~_-'I


                                  FIG. 3A
     Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 8 of 42


U.S. Patent         Sep.17,2013             Sheet 4 of 17          US 8,539,024 B2




               310---                                       =X
                        ... North Carolina
                        ====
                                                            ...
                                                            =
                               United States of Ameri
                               USA
                        ?
                        ii§
                        [I]                                 =...
                        LL
                        ::::> NC
                                                            ...
                                                            ====
                        I-
                          United States of Ameri
                        O'.)
                        I-
                        z Charlotte
                          Greensboro
                          Raleigh
                        ~ cardinal (bird)
                          Last of the Mahicans =            ...
                        Thesa /(Sou nds/('Prefs/

                                    FIG. 3B
                                                                        (313
                                                                       =
                                                                       ~
  314-- North Carolina
                                      ...
                                     LL
                                  = ::::> NC                     =
                                                                       ... -----
                                                                         315

        United States of Ameri I-    O'.) United States of Ameri
                                                                 - - 316
                                                                       - 317
        USA                          I- Charlotte          -
                                     z
                                          Greensboro
                                          Raleigh
                                     ~ cardinal (bird)
                                      ...
                                  = Last of the Mahicans =
                                                                   -- -...
                                                                   e--- 318



  319-- Recent Terms      ... 11? E3 Thesa/(Soundo/'(Prefs/ .-320



                                    FIG. 3C
                                                                            Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 9 of 42




                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                                                     00
                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                     ;-400                                                                                                                                            ~
                                                                                                                                                                                 I                                                                                                                                                   =~


 (~-:;:,:\cuv·e(:omp!)rli.Jnt                         QoCli t-:n!Que;;ter                                Qd'.;l(c:otC,>ntmlitr                                 QoStrvci<:uni:n>ll er              riosts~i.01~                      Q<~St?rverQuC?>ter                                         C?oSt-rvive


                                                                       r,1·red;;ter I                                                  '
                                                                                                                                       >                                     I
                                                                                                                                                                             h
                                                                                                                                                                                                        T
                                                                                                                                                                                                        ~ re~~ist.er                      ~2
                                                                                                                                                                                                                                                                                                             I                        rJ'1
                                                                                                                                                                                                                                                                                                                                      ('D

                                                                                                                                                                                                                                                                                                                                     '?
                     . in.itfa!.bc
                     !
                                                                  ...
                                                                             ,,..                                         "'! (JW'W'rf{tgisv,-
                                                                                                                                . ,,,,,_ .. ,.,             ;; rw$fa•er
                                                                                                                                                                -,~,          ,;· ,....                   ; initializ,~
                                                                                                                                                                                                                 .      . .. ,. ;.,,1---4(1                                                                                           ....
                                                                                                                                                                                                                                                                                                                                     ~-....J
                                                                                                                             ii                            ]!                           r,>f>"3S.{>;11JL< i             lnlt)U.izedii                                                                                                 N
                                                                                    I                                              '·i                                           '                                                                                  l'                                           !'
                                                                                                                                   •                                         ' $                                           .1,.;,,,.,~,,._
                                                                                                                                   ff'P'$•,-,rfJeg:fo·er0.di i.,----t-----1----,,•••mm                    i.,..I
                                                                                                                                                                                                                                                 <1/     -~..   '                                           ,,




                  U ..                            .    . ,
                                                  "'Jtl-''''?f>A '
                                                  •';,...;;:.::::::::::i i
                                                                            .                           f('2!Si<T(·d!
                                                                                                          ~
                                                                                                                                            ,,_J_' .,. ,.,, , .. _ • ., •    ~-l
                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                    l                                            j                    ....
                                                                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                                                                      (,H

    . , --........ !
 4(,:,               (·i,2,·2,·v-.i:+~vn-v,tf'a'l
                                                             T          r, ;.-.C- • ,,.., • <lf'••''., 'A' i!J'.ll"':.l!Bu1<i::r,\ppern1:_
                                                             J, :ni:m,.t:>U,,!..'f:-tlYf>e:l.<                        . T ,                a j n itiputBm'ferApp«rwl·a J i
                                                                                                                                        ,,. ,, l          ,.         ,,, '> :                                                                                       '
                                                                                                                                                                                                                                                                                ·r= , n              r'-i:
                 n•i- ~ ✓--,.,..:·.~::::::.--J.,....s-1..,~. j ,.       ·      ·
                               9

                                   , .....                                         >.       ..;,,v,:,.               ,.  .,,   ·----·---··;;-~l; ..   ,n.,1r~;,..,~;;,"-(li                                                                                              (fHt:ry _ i'\~)j            ij     ,,_
  ,..
41)4 .,....... i     r---------------------------~-                    i :                         I
                 ! j ~;h,m=i,;ten,;,ventf'b J 1mputHuf'terAJ31'.1t>n,,;_ u;. : !mr,u.tl:l,itr¢'u\pp,m.d~ b; J l dfth;.)i_.,,t1-' 1·.!~'-"'( 0 , ·
                                                                                                                          ·i           !---------                         ~'                                           . .,                      n • .
                                                                                                                                                                                                                                                                                . ;R"'-"''l!l"'ah!J ~--- 4{})
                                                                                                                                                                                                                                                                        ·- __ query ---~--,A ., '· ....                               rJ'1
                 q
                 l •                                                   l" i . 't'' "''                        , .' ,. ,. . . ,,l.•':•,,.,ny,•l«1r,Pz.V11 !
                                                                                                         "«f,._;loJ;'J                                                                                     feiil1lt5:;!~!,.r,(j;tkL m:r}                                                                                              =-
                                                                                                                                                                                                                                                                                                                                      ('D
                 , ,                         l , rem;;_ ,:)e,,.,f',<fo,,,t" J
          1 i ('..,)HtentCh;mge.t.venii ;...-,-n,h------f-m,m,~,
                                                        ,Y         _
                                                                                    ,
                                                                                                   1
                                                                                                       •        •· ........-j
                                                                                                                            ·1
                                                                                                                                           ,.u,~« ",>,,-,.,,,?,,,wA-i ,;_, .J,
                                                                                                                                                                                 ,                              -ltSt1:f i-~d,,t«f'at>r:
                                                                                                                                                                                                           :re;rt,. '· .up         "•'-'1.             .., ,                                                          -----~ 4 ()6    a
                                                                         "#P/) 1
                                                                                1   :     . ' ,..,, . ~... ...    ~✓-·   ~J                                                                                                                                                                                                           Ul
41Y1 - - :l ""'l"",..,''"",.._,.,err'  ·c'i  ,                                        re«llli""-etCp<l«te[                                                                                                                                                              . {p:ieryj'ab' !   _
                                                     1 • . 1 {:       ·~
                 :   ;   . •                 --
                                                mputl:hJ.fforA-pf,<,,'r!(lt
                                                      •"'    1'         :   '.
                                                                                                                    ab
-.,/,        '-'A<i,.,,.,.,,,H,•>,,,.,
             ¥                            • -:     .                .             ' .. ,< .:••.•,.          . , .,. ··i
                                                                                                                      y   .;




                                                                                                                                                                                 !◄ , ,
                                                                                                                                                                                                                                                                                                     411
                                                                                                                                                                                                                                                                                                        }

                                                                                                                                                                                                                                                                        i,. . . .:rnery.Result['ab'J ~!L..,-- 408                     ........
                                                                                                                                                                                                                                                                                                                                      0

   . ...
4{)11-------- '  II
                 ~
                     t                                                 J.
                                                                       j
                                                                       i
                                                                       j                           t
                                                                                                                                   i, ]PJllJtl:mfferAwe},J1j_rc· <                           1     .
                                                                                                                                                                                     m_E@uff~~.P®drc') j
                                                                                                                                                                                                        1 rerul.t8etU~1ate['ab']
                                                                                                                                                                                                                           -                              ""            !4uer-j['iihc') . !                                           -....J


                                                                                                                                                                                                       1
        r.

                                                                                                                                                                                                        1 rnscltSetrfpilntef'abc".: j l queryRe,mi:tf.'abc'lj -~- 4 i r;
                  ~::
                 !i !~ <."l>r;.ter.h;,f'l    . . -,-,  ,
                                     ......:1~0.ge~ven~:
                                                                                 ... ~ '1' ·>-r·, ~ ......,...-1
                                                                                                    ·         ·
                                                                                                                   r,,; . . 11
                                                                                tCf<tll.foCi- ,; l),..;lli.¼j ;l.v,; .•
                                                                                                                               ~
                                                                                                                                           m,;JiS¢iUr,datef"'abc'Ji                                              >     -       -             >            ''I" .                           >     -                        -   '-




                 r                                                                                                                                                          I                                                                                   )                                            !
                                                                                                                                                                                                                                                                                                                                      d
                                                                                                                                                                                                                                                                                                                                      rJl.
                                                                                                                                                                                                                                                                                                                                      00
                                                                                                                                                                                                                                                                                                                                     tit
                                                                                                                                                                     FIG. 4                                                                                                                                                           w
                                                                                                                                                                                                                                                                                                                                       \0
                                                                                                                                                                                                                                                                                                                                     = N
                                                                                                                                                                                                                                                                                                                                       ~


                                                                                                                                                                                                                                                                                                                                       =
                                                                                                                                                                                                                                                                                                                                       N
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 10 of 42


U.S. Patent               Sep.17,2013            Sheet 6 of 17          US 8,539,024 B2




           Active Cm.nponent
      st·,·1---·',
     ,.,

            -~-~---
               initialfaeClient
                    Quester



                                           send event to
                                  no       Client Qu,~skir



                destroy Client
                   Questt~r




                                         Event Receiver

                                                        /
                                                            /" .. 506
                                       \Vait f}ff event frt~n1
                                         Client Quester




                                       pn.1c.ess tvent Ih.nn
                                          Client Quester
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 11 of 42


U.S. Patent          Sep.17,2013                Sheet 7 of 17               US 8,539,024 B2



                         Client Qnestt1r
                                       ,./"""601
                      re.1-rister u.simt, ...
                               ~


                     Client Ci,ntmller



                                                        d.eregister using
                                                       Client Controller


                                                                STOP




                                                no      handle event - - - -



                update it\put bu:ffor and
               notifv dependent Questers ·
                     ~         .·         '




                                                       send input buffer
                                                no     change n1essage
                609
                  .
                    ""'\\
                                                           (re)a.ctivate
                            get results                  result retriever
                           from cache

                61 t1)   ""\
                           \

                          notify active
                           component
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 12 of 42


U.S. Patent       Sep.17,2013             Sheet 8 of 17   US 8,539,024 B2




                           Result Retriever


                            \vait for results
                                 fro.1.11 server


                       614----




                       notify active con1ponent
                       and dependent Questcrn
                        617----,

                                 store res1flts
                                   in cache




                                 .J?JG. 6B
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 13 of 42


U.S. Patent                           Sep.17,2013        Sheet 9 of 17                   US 8,539,024 B2




             701----
                                                     restore frorn
                                                 Quest.er StQre and
                                               register with St~rvi.cc
       706
                                                                     /'·--705                  ./·----704
                                                                 '
              iniHalizi..~ and register                    process                n:.scnd. fa.st
                   \Vith Service                        que.ry results          query to Service
    f "'"'"""""'"'   ..   , .......

   I
                                                    STOP

                                                                                 8(~nd query
                                                                                  to Service


                                                                                   process.
                                                                                query res.ul ts
               \Vait for input bnfft.'.r
                 change messnge

                          update input
                             buffo.r
Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 14 of 42




                                                                    ~
                                                                    00
                                                                    •
                                                                    ~
                                                                    ~
                                                                    ~
                                                                    ~



                                                     1 ?.11
                                                                    =
                                                                    ~


                                                    t
 Process Query Resuht;
                             ----►lb>-l·I· Sf?re result~
                             1                                      rJJ
                                         ·   fo cache               ('D

                                                                   '?
                                                       .r-718       ....
     get ResultSet                                                 ~-....J
                                           send usage               N
                                                                    ....
                                                                    0
 714-_,,/'                             statistics t◊ service        ~




L~                                                                  rJJ
                                                                    =-
                                                                    ('D


                                                                    .........
                                                                    ('D



                                                                    0


     send results to                          no                    ........
                                                                    0

                                                                    -....J
     Client Quester

  716_/
        /                                  CT~~)
                                                                    d
                                                                    rJl.
                         f1G. 7B                                    00
                                                                   tit
                                                                    w
                                                                    \0
                                                                   =N
                                                                    ~

                                                                    =
                                                                    N
     Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 15 of 42


U.S. Patent                   Sep.17,2013                 Sheet 11 of 17                          US 8,539,024 B2



                         QoRe.suhSet
                  -striugs: QoString[]                               -queryString:: String
                  -rnwm.ims: i1lt[}                                  --{iuaHficr: String
                  -::.ervkc: QoScrvice                               ,!{)WlHllns: int[l
                  -qnery: QoQuery                                    -rcquestcdTypes: QoTypfi{]
                  -cornplete: byte                                   -tim{;~Jut: Date
                  -tl">t:alNumbcr<)fStrings; long                    -wa.ntsPushing: hook,,m
                  -ordered: bookm:i                                  -pushinginterval; int
                  -selected: h.1t[l
                  ,current int
                  -rcsu.HSetM: HigDedmal                                        {l. * 1 wrn<1m::stedTypcs
                                                                                    QoTypc
                                              1, k resultSct                -typehtdicator; byte
                                                                            -typ(!String: String
            Qnl.nternalString                                              lLl+
                                        . . . . . . . . . . . .,. .,_____________,!
                                                                                    type   L* ,L ty1,e.s
          -expiratiouTin,c: D;-i.te
          -fotchTinie: Date                                            QoQuester
          -value: String
          -key: String                         -result.Set:. QoReM,HSet
          --metiM.lata; LimitedXl\-fL          -service: QoSe:rv:ke
                                               --qu,~lifkr: String
                                               -types: QoTypes[J
                                               -inputHuffrr: StringBuHer
                                               . . a,ltl)t!pdat~hl.kirva1: i-nt
              QuString
                                               . . r;:_iinimm:nHf1tt:hT1me: int
                                               --n%u.HSetJhtd.iSize; int
                                               •maximumBatchTime: int
                                               •-clhmt:\-:faJdmumLah~n~y: iJ1t
                                               ,-changeListem~rn: Q<.iQueskrCbangedI,it,teuer!•l
                                               --applk~tkinFum.:tkin: Stdng
                                M11J1----- "apphcatiorlPrnxyRci1t1irnd: ti{K1kan
                                               --highes:tReceivedRei;rlitS.etld: BigDocirnal
              l    servke                      ~latcstRcqueste<l: fligDecimal



  -- QoQuctyVaHda:tor
     •$trv:ite; QoService
  ic---
     +hvahdO: bookan
                                                                                server: ;QoServerQuestc,
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 16 of 42


U.S. Patent                Sep.17,2013                       Sheet 12 of 17                     US 8,539,024 B2




                                                                      ()bject :f\tt:odel: base


          -fNPtJT__JlUFFER__CHANGED: JNT
          -RESULT"""SET......CURRENT... CHANGED: INT
                                                 ......

          "RESULT___SET___SELECTED___CHANGED: Il\.11'
          --quester: (,__)oQut)ster
          --t~ventTypt~: int

               I
                   . . _-: _,~ intetface >>.
           Qt)QuesterChangeLisk:net
                                                  ~
                                                                  QoRei;ultsCacheEntry
                                                                  ~<ri.w:ryString: String
                                                                  •qti.a"lifi:cr: Stri11g
                                                                  -resultSet QoRc~uhSet




                                                          --resultsCachdfotries; QoRes1.iltsCacheHntry[J
                                                                           l ' tc$1.dtsCa()he
                                                                              i
                                                                              !
                                                                              !

                                                             -reim!tsCache: QoRc:mlt$Ctiche
                                                             ~questers; QoQuestern
                                               -~--'!        ~1,;tatistksBnffor: Q<)Osugd~<x:ord[J
                                                             --statishcsBnfforFlushTime: int
                                                             --address; URL
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 17 of 42


U.S. Patent        Sep.17,2013      Sheet 13 of 17           US 8,539,024 B2




                                           Object tv1odel: client


      hase::Qo(\'mtroller                 base: :QoQuester
                                                     Jl

      QoClien.tCuntrnller                 Qot:HentQuester
                                                     .
                                              l .. * • dfontQuester

                                         .A.ctiveComponent

                                 -dit~.ntQuesters: QoClientQuesterO



                                   J:tJG. 8lt
                                        Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 18 of 42




                                                                                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                      ()bject .Iv1odcl: server                                                                                       r:J).
                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                      ~
                                                                                           l       h,rne:: QoO:mtrc,Her                                                       j                                                                                                                      base:: QnQuestt:r                                                                ~
                                                                                                                                                                                                                                                                                                                                                                                      ~




                                                                                                                               •
                                                                                               ··········-································ . . .
                                                                                                                                                                                                                                                                                                                                                                                      ~

                                                                                                                                                                                                                                                                                                                                                                                     =~



                                                                                                  QoScrvcrContro! ler
      {Jr~S:,~rvict~I)irt<:t<~ry   ~                ~ret1uire~;(;~ertification: hor~le;in                                                                                                                                                                                                Q(iS1rrv1~rQ1ie:;.tet
                                                                                                                                                                                                                                                                                                                                                                                      rJ'1
~;;(~rviceNarnes·; String[]        i                ,,£e;Jl,.:.,n£: QoSet,sionD                                                                                                                                                                                                   -queryV alidator: QoQ1K:ryV<'tl idritor                                                             ('D

                                                                                                                                                                                                                                                                                                                                                                                     '?
                                      _,
--si:;iyk,:;Addre;;ses: t.n-U.{J ~erv1<:e                          .         ,.
                                                    . .pers1stent()rie;:~ter-:,i.ore:            ,..,       (".)0...perSt$h;.nttJU~;:;;;t~;:ri-
                                                                                                                          .          ,,,     <'t
                                                                                                                                                 (:.ft                                                                                                                            --sessi<~tt (J~)St$Sfr)n                                                                            ....
--·&t:tvicel\<ldre~,:;:: !JRI~f.] Direct(ir:-;r     .,•._)~.<
                                                        ...,,,..,,;_{•-,-:p;.,..,r,,.,._,..,,J ., n,-, -~,,,,, •.;,v,1)1·-,ec·<-i-•-•··J
                                                           y J.,.,,-..,.;1_.)' ~.,,.   ~·-•/·•,<\/:'
                                                                                                      1
                                                                                                               '-,,_;,:o•,.,'~,,,.l,. '.( ,{V.,_.            -~ .._.    ,,. / )                                                                                                   +storn(}; Q1;;Stow1Queswr
                                                                                                                                                                                                                                                                                                                                                                                     ~-...J
                                                                                                                                                                                                                                                                                                                                                                                      N
                                                    .,appfl<::ttSynchrvnizer: {J·~):\.pp.Host:Synchro11i2erf.J                           +-rest(ireO: void                                                                                                                                                  ',.
                                                                                                                                                                                                                                                                                                                                                                                      ....
                                                                                                                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                                                                                                                      (,H
                                                                                                        .. ,;,-,,,.,.,, . .r,,    p  '}"
                                                                                                      ! ,. .,i;::, Yt! ,.,/en ,r(),,,f, L "'.,, que,~ti~-~
                                                                                                                               ·1
                                                                                                                                                                                                                                                                                                                                          ,                        ~, , . ,
                                                                                                                                                                                                                                                                                                                                                      queryv111walor
                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                     _    i_


                                                                                                                                                                                                 n•• • * f ,,,,->~-1-(i"''                                                                    !1· <:,,<-<-•{)'n               bM;i:,::Qf/)uer<>VaJ;,.fatn1-                           rJ'1
                                                  , "+                                                                                                                                                                                                                                                                                                                                =-
                                                                                                                                                                                                                                                                                                     • ., .....;>."});.               •    •.   .   • ,~   . ,,, ... ~.J.n,   , ••
                                                                                                                                                                                                    ~      .:>V:-:,.:,.. .·               4~;::i,

                                                  !}   ·                  ·r /'
                                                                '.>·rw·,,!, '";1-S:,>p/•ly•/}•-r;,,,,.:,.,,    , .                                                                                       ii

                                                                                                                                                                                                          ,, "        '
                                                                                                                                                                                                  , ,• (..;o::-ie:;;;;_ion.
                                                                                                                                                                                                                                                                                                                                                                                      ('D


                                                                                                                                                                                                                                                                                                                                                                                      .........
                                                  · •\          «t-':'.I.C.        .-..~.;,-J,..:._.:t} ,.(.~..; .. f",,   ~ ... .c...:..w:..                                                                                                                                                                                                                                         ('D

                                                                                                                                                                                      !        , ,. . ,. ,
                                Q<iAppH,;1stSyn(hmniZt\f                                                                                                                                ~ses.sw.n.w.: ~tnng                                                                                                                                                                           .i;..,

                                                                                                                                                                                        ---•a.ppHcutionid: f'>tring                                                                                                                                                                   ........
                                                                                                                                                                                                                                                                                                                                                                                      0

                              •appHostAddress; URL                                                                                                                                        ,,se•-vern, v-;-trrs· QoS:erverf)u"st-,.r[]                                                                                                                                                 -...J
                                                                                                                              /
                                                                                                                              •
                                                                                                                              :
                                                                                                                                                                                      , .~~':"'r,,,:;;.::,$:~~.,;,;l
                                                                                                                                                                                                 ~.,. .
                                                                                                                                                                                               •i•ff$.
                                                                                                                                                                                                         ....
                                                                                                                                                                                                                    ;,,,.:· f),:,r, ,m::,~r;o~r-::;,:! l«,-
                                                                                                                                                                                                                  ,.,...)i•• ,; ..,,.J,
                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                          ,.,.!     ~-.S., '{
                                                                                                                                                                                                                                                                ,.
                                                                                                                                                                                                                                                                     vW.._,...:   'Ii V.J: ,,.,...   ,.,t;~,._ V    <Iv...:

                                                                                                                     ·i
                                                                                                                     l .   .f pt,,, Sl:'>,.en
                                                                                                                              :        _,..t  M"7·>,""'-"'
                                                                                                                                      ' :.,,-t'-:.
                                                                                                                                              r,,,,. ,,,.Av, .:i ,.,), ,,                 p.y{.., f/ .,. ·•



                                                                                 QnPcrfi.htentQutitrrStnre
                                                               v:{tnre.dQuesters.: QoS.t(mxlQue-st<'.rf.J
                                                                                                                                                                                                                                                                                                                                                                                      d
                                                                                                                                                                                                                                                                                                                                                                                      rJl.
                                                                                                                                                                                                                                                                                                                                                                                      00
                                                                                                               n *                                                                                                                                                                                                                                                                   tit
                                                                                                               ,, "                             ,.:;·>,-..,,eA(}i,;•~;t,,,;·
                                                                                                                                                .... s:.. :s ... a;...- .•_,::.w ...... ,, ...
                                                                                                                                                                                                                                                                                                                                                                                      w
                                                                                                                                                                                           J
                                                                                                                                                                                                                                                                                                                                                                                      \0
                                                                                                                                                                                                                                                                                  FIG. 8C                                                                                            =N
                                                                                                                                                                                                                                                                                                                                                                                      ~


                                                                                                                                                                                                                                                                                                                                                                                      =
                                                                                                                                                                                                                                                                                                                                                                                      N
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 19 of 42


U.S. Patent                             Sep.17,2013                                                      Sheet 15 of 17                   US 8,539,024 B2




                                                                             QoS yndicator
                        -1u1n1e: String
                        -u.sers: Q~)lJscrU
                                                                                                                                    l
                        +cfmkntChannds(): Qo(\)ntentChmmdf1                                                                       ~;;{foaim-




           ~------.       QnContentChmme1
                          . . . ----------------1  t__
                                                  ~C()ntent
                                                                                                                                    i••
           -nanie: String
            ~.::kscr£ption; String                                                                                                      Channd
            -qtlce~rt
                  (•.,l StrinffM:inLent{th:
                 ,I>,
                       1
                                       ~--  int     ~

             _.fl'l•··-,,-si-.-,,-,,)·Rt>-.<J<,i,.,_,,l?xi:,~,,..,:'-;l{'P"''
              ""1,l .,..:{)'--.. l~S.J:J:5                                                          StriniA'l
                                           ,~:,.·~..Jl..:,;µ:,t:, .. 1,t-.,,..,.,.,,~ ... -· -~~.$, ~, ... , • ...........~{ ••


            -queryStdngFilters: String[]
            -queryValidator: QoQueryValidator
              . r,,-:,·1,Ji•f),,~·'·•·t~;
            '"'s..                                            '1-,-,.,._ ('t•·t •\,'I'
                   .....-~-:-,~ . . ";,.l~ V~-J,\,..~:&,tJ,~~)....1>l'• .,. 1-..1:   -.i..,;.J; .• ~ ,



            ~types: QoTypefl
            -timeJviinini.tm.1R.et1rmln terv:d: int
            "stahsticsStore; QoUsageStad.sticsSto-re
            -ct">nk~n t/\ccess~·fodule: Q<.)Ct:n1tcntAu:~ss\·it~dulc , _,________
                       ~   ~        ~-- .             ..                 statis tic:s
            +cx.ei:~uttveOu.trv1
                            ~...
                                        }: ()f~Rc~u.ltSct
                                 "" .....    .·
                                                                           t.~t·,.., ,,,,
                                                                          0 ,l.-.1 \;.•




                                tL f , i qt.wryVahdator
          f brtsc::Q{)QueryVaHciator
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 20 of 42


U.S. Patent                            Sep.17,2013                           Sheet 16 of 17                                   US 8,539,024 B2




                                                                                         Object tvlodel: serv1ce




         -synd icitor: Q\">Symiit,:tkw
        -{'OntentCharmel: Qo(::ontent(Ji.mmd
        --Estabk~: b~)okan
        -prkfoginfo: XML                                                                            C)    ''   l
                                                                                                        lhlt-cnntton '    '

    _ -name String
                                                                              servke t------,;e"'......
                                                                                                  oS...,,......,,,........i.....,.._ _--f
                                                                                            -::KTvkx~: QoServicc
         -contentEngin~~LoginN,umt; String                                                  -shutDate; D ..ttc
        --<:ontentEng1rwLogiuPasswt)rd: String                                              --expinHionDatc: Date
        --subscription.R~quin.~d: hzK>k.,m
      --·------------~--                                                                    -queryf.,irnit int
                                                                                            "qucryLimitR.;.~set int
                                                                                            --rnsukLimit int
                                                                                            --n.'sultLimitRcsct: int
                                                                                            •-pushAH.o,\:ed: bo,aka.n.
                                                                                            --ptHh!ntcrva1Limit: int
                                                                                            --hfatoryAifrr'<vcd: DO()kan
         r                  QoUs,,1geSt.,1f.isticsSh.;n~                                     -hhtoryLimit: int
    ~•t--_-,-t!-C\--}-n""'fa--:-Q'""·.-o~te::-rs~·a-g-e~R'."'"e-{:-t,-n.-:J~U;------1
              --ke:cpSi:::tviccStatistics: boolean
             -keepC(icntDisplayt:dStJltiitics: boolean                                     O.. *
                                                                                        """'""►             ()<:AJsagdle<.xm:.i
             -ke<.~pClienllJsdStatit,tics: b-Qolean                                      f{;X:tHdst-----------------1
             --kccpC!ientHitStt11istks: boz)k~.an                                                    --stringKey; String
                                                                                                     --strlngVa!uc: String
                                                                                                     .. n._)winResultSet int
                                                                                                     -t<.)talRowslnRc,rnltSd.: in!.
                                                                                                     --dateRt~turnFi.n:t Date
                                                                                                     --d.ateRdurnLast: DaJe
                                                                                                     --clkntDisphiy\~d: b(Ktk~an
                                                                                                     --dicnfl.lstxL hoQkan
                                                                                                     --clienHlit boolcm1
                                                                                                     ~applk.atkmNamf: String
                                                                                                     -activt:Cnmp<mc-ntH): String
                                                                                                      -user: QnUsi.~r
    Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 21 of 42


U.S. Patent            Sep.17,2013               Sheet 17 of 17                                US 8,539,024 B2




                                                       r----915              {"' .911
                                                   (                         /

                             \                     l
                                                   I                !
                                                                     /
         l\pp/\V{'.b         Qo                                 AppHost                              r·910
                                                  1                                                 /
                                                                                        ......................
           Server          Adaptor                            Syndironh:er                                   ~
                                                                         r----908
                                                                        ,,
                             Application/
                              \Veb Host




     r------------------
     j
     , .Applk:atiQn/\Veb
          \VehFomi
                            Suhmit
                            Button           ,
                                 I - !
                                  r--·9(16
                                        >    ,




                           Controller
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 22 of 42


                                                     US 8,539,024 B2
                              1                                                                       2
         SYSTEM AND METHOD FOR                                         longer stored as a unique entity in one place. For example, a
   ASYNCHRONOUS CLIENT SERVER SESSION                                  file that was being edited by one user could not usually be
             COMMUNICATION                                             accessed or modified by other users at the same time. It was
                                                                       also difficult to manage multiple copies of the same data.
                  CLAIM OF PRIORITY                               5       Toward the end of the 1980's faster microcomputers and
                                                                       networks made it practical to work with enterprise data in
   This application is a continuation of U.S. patent applica-          smaller chunks than files. One example of this new technol-
tion Ser. No. 09/933,493, filed on Aug. 20, 2001 entitled:             ogy was the development of Structured Query Language
"SYSTEM AND METHOD FOR ASYNCHRONOUS CLI-                               (SQL) relational databases which made it possible to divide
ENT SERVER SESSION COMMUNICATION", by Mark                        10   software programs into a 'Client' tier and a 'Server' tier, that
H. Smit, et al, now U.S. Pat. No. 8,112,529, issued on Feb. 7,         communicated with each other over a network. Client-server
2012, which is incorporated herein by reference.                       computing thus made it possible to store information cen-
                                                                       trally, yet manage and work with it locally. In the client-server
                  COPYRIGHT NOTICE                                     paradigm, the client systems concentrated on offering a user-
                                                                  15   friendly interface to server data, while the server systems
   A portion of the disclosure of this patent document con-            were able to handle many client systems at once while safely
tains material which is subject to copyright protection. The           managing enterprise data.
copyright owner has no objection to the facsimile reproduc-               However, the increasing client-server computing intro-
tion by anyone of the patent document or the patent disclo-            duced its share of problems. Protocols used to communicate
sure, as it appears in the Patent and Trademark Office patent     20   between client and server became increasingly complex and
file or records, but otherwise reserves all copyright rights           difficult to manage. Enterprise IT departments needed
whatsoever.                                                            increasingly greater resources to manage the proprietary
                                                                       implementations of client operating systems, server database
               FIELD OF THE INVENTION                                  systems and middleware protocols connecting the various
                                                                  25   'tiers' of client-server systems. Data was no longer stored in
   The invention relates generally to client-server communi-           one place but was required to be managed within a distributed
cation systems, and particularly to a session-based bi-direc-          network of systems. Client-server systems also lacked a
tional multi-tier client-server asynchronous search and                major advantage of mainframes: in a client-server system any
retrieval system.                                                      changes to the data on the server weren't immediately
                                                                  30   updated on the client.
          BACKGROUND OF THE INVENTION                                      Starting in the 1990s, the Internet has allowed businesses,
                                                                       organizations, and other enterprises to easily make informa-
   A primary task of computer systems is to manage large               tion available to users without the complex architecture that
quantities of information, generally referred to as data. The          client-server systems typically require. Today, an increasing
first computers typically stored data using off-line methods,     35   number of software applications are moving their data and
for example by using punch cards and other primitive means.            logic or functional processes back to the server tier, from
As built-in or on-line storage solutions became more afford-           which they can be accessed from the Internet by a wide
able, data were instead stored in central memory banks. The            variety of clients, including thin and very thin-clients, which
first enterprise-wide computer systems consisted of central            typically consist of Internet browsers or small applications
computers containing central data storage, and a large num-       40   (applets) whose sole responsibility is providing an interface
ber of user terminals that accessed this server data by sending        to the user. In many ways, Internet computing (often referred
input and receiving output as characters to be displayed or            to as e-commerce) has brought back the data-handling advan-
printed at the terminal. Although these systems had a primi-           tages of mainframes. Within the e-commerce environment
tive user interface and data access became increasingly                data that change on the server are immediately available to
slower as the number of users grew, these systems neverthe-       45   clients that access the data through the Internet (world-wide)
less handled enterprise data with ease and great security.             or through an intranet (enterprise-wide).
   The first servers, often referred to as mainframes or mini             Unfortunately, the rise oflntemet commerce has also given
computers, ran on proprietary operating systems. Terminals             rise to some of the disadvantages associated with mainframe
usually had large input buffers where input was only checked           technology. Most Internet connections that present data to the
against or committed to the server after entering text into a     50   user or client process use the Hyper Text Transfer Protocol
page or form. Many systems only displayed the character                (HTTP) which is inherently "session-less." This means that,
entered after it was received and confirmed by the server.             for example, there is no totally reliable way for the server to
Faster servers and more modem server operating systems,                automatically update the client display once the server data
such as Unix and VMS, offered several advantages in that               change. It also means that the server only checks the validity
users could receive immediate feedback after each character       55   of the client or user input after the user sends back or submits
was typed.                                                             an entire input form. This apparent disadvantage has also
   At the beginning of the 1980s decade, the growing popu-             played an important role in the success of the Internet:
larity of microcomputers and personal workstations made it             because HTTP connections are session-less, they require
possible to store data locally. Enterprise data was distributed        much less processing power and much less memory on the
over networks of computer systems. To access information it       60   server while the user is busy entering data. Thus, Internet
was no longer necessary to have a continuous connection to             applications running on web servers can be accessed by mil-
central databases, and instead it was possible to copy infor-          lions of people. Because HTTP and related Internet-based
mation to a personal computer, edit and work with it, and then         client-server systems do not provide continuous access to
save it back to a file or database server later. Most microcom-        server data, systems sometimes incorporate lookup tables and
puters worked with data in logical chunks or files. This          65   pre-defined values that are cached locally. For example, a list
brought a lot of power to end users, but introduced problems           of possible countries to be selected by a user of a web page can
in managing the large quantity of enterprise data that was no          be sent to the user's computer when that page is first sent to
          Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 23 of 42


                                                         US 8,539,024 B2
                                3                                                                          4
the user and used thereafter for subsequent country selec-                  Checking as You go
tions. Client-server applications often pre-read the data from                 More and more word processing programs (most notably
the server the moment an application or application window                  Microsoft Word and certain e-mail programs) include so-
is opened, in order to present users with selection lists the               called 'spell checking as you type'. These programs auto-
moment they need them. This poses problems for data that               5    matically check the spelling of words entered while the user
frequently changes over time since the client system may                    is typing. In a way, this can be seen as 'deferred auto-com-
allow users to select or enter data that is no longer valid. It also        plete', where the word processor highlights words after they
poses problems for large selection lists whose transmission to              were entered, if they don't exist in a known dictionary. These
the client may take a long time.                                            spell checking programs often allow the user to add their own
                                                                       10   words to the dictionary. This is similar to the 'history lists'
    To address this some systems incorporate a local cache of
                                                                            that are maintained for the auto-completion ofURLs in a web
the data frequently accessed by the user. A web browser may,
                                                                            browser, except that in this case the words are manually added
for example be configured to remember the last pages a user
                                                                            to the list of possible 'completions' by the user.
visited by storing them in a local cache file. A clear disadvan-            Software Component Technologies
tage of keeping such a local cache is that it is only useful as        15      Software component technologies have provided a mea-
long as the user stays on the same client computer system.                  sure of component generation useful in client/server systems.
Also, the local cache may include references to web pages                   One of these technologies is OpenDoc, a collaboration
that no longer exist.                                                       between Apple Computer, Inc. and IBM Corporation
    Some other systems with limited network bandwidth (like                 (amongst others) to allow development of software compo-
cell phones or personal organizers) can be deployed with               20   nents that would closely interact, and together form applica-
built-in databases (such as dictionaries and thesauri), because             tions. One of the promises of OpenDoc was that it would
it would be impractical to wait for the download of an entire               allow small developers to build components that users could
database, which is needed before the data is of any use. This               purchase and link together to create applications that do
has the disadvantage that data stored in the device may no                  exactly what the users want, and would make existing 'bloat-
longer be up-to-date because it's really a static database.            25   ware' applications (notably Microsoft Office and Corel's
Also, the cost of cell phones and personal organizers is greatly            WordPerfect Office/Corel Office) redundant, but the technol-
increased by the need for megabytes oflocal storage. Another                ogy was dropped several years ago in favor of newer tech-
important consideration is that keeping valuable data in any                nologies such as CORBA (Common Object Request Broker
local database makes it vulnerable to misuse and theft. What                Architecture), developed by the Object Management Group
is needed is a mechanism that addresses these issues that              30   to allow transparent communication and interoperability
allows a client-server system to retain some element of a                   between software components.
session-based system, with its increase in performance, while                  Object-oriented languages and even non-object-oriented
at the same time offering a secure communication mechanism                  (database) systems have used component technologies to
that requires little, if any, local storage of data.                        implement technical functionality. The NeXTstep operating
    Other attempts have been made to tackle some of the prob-          35   system from NeXT Computer, Inc. (which was later acquired
lems inherent with traditional computer system interfaces,                  by Apple Computer, Inc. and evolved into the Mac operating
and particularly with regard to user session administration                 system Mac OS X) had an object-oriented architecture from
and support. These attempts include the auto-complete func-                 its original beginnings, that allowed software developers to
tion systems such as used in Microsoft Internet Explorer, the               create applications based on predefined, well-tested and reli-
spell-as-you-go systems such as found in Microsoft Word,               40   able components. Components could be 'passive' user inter-
and the wide variety of client-server session managers such as              face elements ( such as entry fields, scroll areas, tab panes etc)
Netopia's Timbuktu and Citrix Winframe.                                     used in application windows. But components could also be
Auto-Complete Functionality                                                 active and show dynamic data (such as a component display-
    Many current systems provide a mechanism to auto-com-                   ing a clock, world map with highlight of daylight and night,
plete words entered into fields and documents. This 'auto-             45   ticker tape showing stock symbols, graphs showing computer
complete' functionality is sometimes called 'type-ahead' or                 system activity, etc.). The NeXT operating system used object
'predictive text entry'. Many web browsers such as                          frameworks in the Objective C language to achieve its high
Microsoft's Internet Explorer application will automatically                level of abstraction which is needed for components to work
'finish' the entry of a URL, based on the history of web sites              well. Later, Sun Microsystems, Inc. developed the Java lan-
visited. E-mail programs including Microsoft Outlook will              50   guage specification in part to achieve the same goal of
automatically complete names and e-mail addresses from the                  interoperability. To date, Java has probably been the most
address book and a history of e-mails received and sent.                    successful 'open' (operating system independent) language
Auto-completion in a different form is found in most graphi-                used to build software components. It is even used on certain
cal user interfaces, including operating systems such as                    web sites that allow 'Java applets' on the user's Internet
Microsoft Windows and Apple Mac OS, that present lists to              55   browser to continuously show up-to-date information on the
the user: When the user types the first character of a list entry,          client system.
the user interface list will automatically scroll down to that                 WebObjects, an object-oriented technology developed by
entry. Many software development tools will automatically                   Apple Computer, Inc. is an Internet application server with
complete strings entered into program source code based on a                related development tools, which was first developed by
known taxonomy of programming-language dependent key                   60   NeXT Computer, Inc. WebObjects uses object oriented
words and 'function names' or 'class names' previously                      frameworks that allow distribution of application logic
entered by the developer. Some cell phones and personal                     between server and client. Clients can be HTML-based, but
organizers also automatically type-ahead address book                       can also be Java applets. WebObjects uses proprietary tech-
entries or words from a built-in dictionary. Auto-complete                  nology that automatically synchronizes application objects
functionality facilitates easy entry of data based on prediction       65   between client and server. The layer that synchronizes data
of what options exist for the user at a single moment in time               objects between the client and the server is called the 'Enter-
during entry of data.                                                       prise Object Distribution' (EODistribution), part of Apple's
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 24 of 42


                                                      US 8,539,024 B2
                               5                                                                        6
Enterprise Objects Framework (EOF), and is transparent to                client-server and Internet systems by providing a way to
the client software components and the server software com-              synchronize the data entered or displayed on a client system
ponents.                                                                 with the data on a server system. Data input by the client are
Session Management                                                       immediately transmitted to the server, at which time the
    Both Netopia's Timbuktu remote access systems, and Cit-         5    server can immediately update the client display. To ensure
rix, Inc.'s Winframe terminal server product, allow some                 scalability, systems built around the present invention can be
element of remote access to server applications from a client            divided into multiple tiers, each tier being capable of caching
system. These products synchronize user data and server data,            data input and output. A plurality of servers can be used as a
transparently distributing all user input to the server and              middle-tier to serve a large number of static or dynamic data
return all server (display) output to the client. Timbuktu does
                                                                    10   sources, herein referred to as "content engines."
this with very little specific knowledge about the application
                                                                            The present invention may be incorporated in a variety of
and operating system used. This allows it to transparently
work on both Microsoft Windows and Mac OS platforms.                     embodiments to suit a correspondingly wide variety of appli-
Technologies similar to Timbuktu do exist and perform the                cations. It offers a standardized way to access server data that
same kind of 'screen sharing'. For example, the Virtual Net-             allows immediate user-friendly data feedback based on user
work Computing (VNC) system is one example of an open               15   input. Data can also be presented to a client without user
source software program that achieves the same goals and                 input, i.e. the data are automatically pushed to the client. This
also works with Linux and Unix platforms.                                enables a client component to display the data immediately,
    Citrix Winframe has taken the same idea a step further by            or to transmit the data to another software program to be
incorporating intimate knowledge of the Microsoft Windows                handled as required.
operating system (and its Win32 APis) to further optimize           20      The present invention can also be used to simply and
synchronization of user input and application output on the              quickly retrieve up-to-date information from any string-based
server. It can then use this detailed knowledge of the                   content source. Strings can be linked to metadata allowing
Microsoft Windows APis to only redraw areas of the screen                user interface components to display corresponding informa-
that it knows will change based on a user action: for example,           tion such as, for example, the meaning of dictionary words,
Winframe may redraw a menu that is pulled down by the user          25   the description of encyclopedia entries or pictures corre-
without needing to access the server application because it              sponding to a list of names.
knows how a menu will work.                                                 Embodiments of the present invention can be used to create
Software Applications                                                    a user interface component that provides a sophisticated
    Several application providers have also built upon these             "auto-completion" or "type-ahead" function that is extremely
technologies to provide applications and application services       30   useful when filling out forms. This is analogous to simple,
of use to the end-user. These applications include computer-             client-side auto-complete functions that have been widely
based thesauri, on-line media systems and electronic ency-               used throughout the computing world for many years. As a
clopediae.                                                               user inputs data into a field on a form, the auto-complete
    The International Standards Organization (as detailed fur-           function analyzes the developing character string and makes
ther in ISO 2788-1986 Documentation-Guidelines for the              35   intelligent suggestions about the intended data being pro-
Establishment and Development of monolingual thesauri and                vided. These suggestions change dynamically as the user
ISO 5964-1985 Documentation-Guidelines for the Estab-                    types additional characters in the string. At any time, the user
lishment and Development of multilingual thesauri) deter-                may stop typing characters and select the appropriate sugges-
mines suggested specifications for electronic thesauri, and              tion to auto-complete the field.
thesaurus management software is now available from                 40      Today's client-side auto-complete functions are useful but
numerous software vendors world-wide. However, most sys-                 very limited. The invention, however, vastly expands the use-
tems have clear limitations that compromise their user-friend-           fulness and capabilities of the auto-complete function by
liness. Most commonly this is because they use a large third-            enabling the auto-complete data, logic and intelligence to
party database system, such as those from Oracle Software,               reside on the server, thus taking advantage of server-side
Inc. or Informix, Inc. as a back-end database. This means that      45   power. Unlike the client-side auto-complete functions in cur-
any thesaurus terms that are displayed to the user are fetched           rent use, an auto-complete function created by the present
from the database and then presented in a user interface. If one         invention generates suggestions at the server as the user types
user changes the contents of the thesaurus, other users will             in a character string. The suggestions may be buffered on a
only notice that change after re-fetching the data. While of             middle tier so that access to the content engine is minimized
little concern in small or infrequently changing environ-           50   and speed is optimized.
ments, this problem is a considerable one within larger orga-               The simple auto-complete schemes currently in popular
nizations and with rapidly updated content changes, for                  use (such as email programs that auto-complete e-mail
example in media publishing applications when thesaurus                  addresses, web browsers that auto-complete URLs, and cell
terms are being linked to new newspaper or magazine articles.            phones that auto-complete names and telephone numbers)
This type of work is usually done by multiple documentalists        55   require that the data used to generate the suggestions be stored
(media content authors) simultaneously. To avoid 'mixing up'             on the client. This substantially limits the flexibility, power,
terms linked to articles, each documentalist must be assigned            and speed of these schemes. The present invention, however,
a certain range of articles to 'enrich' (which in one instance           stores and retrieves the auto-complete suggestions from data-
may be the act of adding metadata and thesaurus terms to a               bases on the server. Using the present invention, the sugges-
document). Clearly, in these situations there is a great need for   60   tions generated by the server may, at the option of the appli-
live updates of data entered by these users, but a similar need          cation developer, be cached on the middle tier or on the client
exists for all client-server database programs.                          itself to maximize performance.
                                                                            The present invention provides better protection of valu-
            SUMMARY OF THE INVENTION                                     able data than traditional methods, because the data is not
                                                                    65   present on the client until the moment it is needed, and can be
   The invention provides a system that offers a highly effec-           further protected with the use of user authentication, if nee-
tive solution to the aforementioned disadvantages of both                essary.
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 25 of 42


                                                      US 8,539,024 B2
                               7                                                                    8
   The present invention is also useful in those situations that        FIG. 4 shows a sequence diagram illustrating the use of a
require immediate data access, since no history of use needs         system in accordance with an embodiment of the invention.
to be built on the client before data is available. Indeed, data        FIG. SA shows a first thread flow chart illustrating the
entered into an application by a user can automatically be           interface between an active component and an embodiment of
made available to that user for auto-completion on any other 5 the invention.
computer, anywhere in the world.                                        FIG. 5B shows a second thread flow chart illustrating the
   Unlike existing data-retrieval applications, server data can      interface between an active component and an embodiment of
be accessed through a single standardized protocol that can be       the invention.
built into programming languages, user interface components             FIG. 6A shows a first thread flow chart illustrating the
or web components. The present invention can be integrated 10 client side of an embodiment of the invention.
into and combined with existing applications that access                FIG. 6B shows a second thread flow chart illustrating the
server data. Using content access modules, the present inven-        client side of an embodiment of the invention.
tion can access any type of content on any server.                      FIG. 7A shows a first thread flow chart illustrating the
   In the detailed description below, the present invention is       server side of an embodiment of the invention.
described with reference to a particular embodiment named 15            FIG. 7B shows a second thread flow chart illustrating the
QuestObjects. QuestObjects provides a system for managing            server side of an embodiment of the invention.
client input, server queries, server responses and client out-          FIG. SA shows an object model of an embodiment of the
put. One specific type of data that can be made available            present invention, displaying the base part.
through the system from a single source (or syndicate of                FIG. SB shows an object model of an embodiment of the
sources) is a QuestObjects Service. Other terms used to 20 present invention, displaying the client part.
describe the QuestObjects system in detail can be found in the          FIG. SC shows an object model of an embodiment of the
glossary given below.                                                present invention, displaying the server part.
   QuestObjects is useful for retrieval of almost any kind of           FIG. SD shows an object model of an embodiment of the
string-based data, including the following QuestObjects Ser-         present invention, displaying the service part.
vice examples:                                                    25    FIG. 9 shows a schematic of an application proxy system
Intranet Us                                                          that enables the use of the invention in various client environ-
   Access system for database fields (for lookup and auto-           ments.
complete services)
   Enterprise thesauri system.                                                        DETAILED DESCRIPTION
   Enterprise search and retrieval systems.                       30
   Enterprise reference works.                                          Roughly described, the invention provides a session-based
   Enterprise address books.                                         bi-directional multi-tier client-server asynchronous informa-
   Control systems for sending sensor readings to a server that      tion database search and retrieval system for sending a char-
responds with appropriate instructions or actions to be taken.       acter-by-character string of data to an intelligent server that
Internet Use                                                      35 can be configured to immediately analyze the lengthening
   Client access to dictionary, thesaurus, encyclopedia and          string character-by-character and return to the client increas-
reference works.                                                     ingly appropriate database information as the client sends the
   Access to commercial products database.                           string.
   Literary quotes library.                                             The present invention includes a system that offers a highly
   Real-time stock quote provision.                               40 effective solution to an important disadvantage of both client-
   Access to real-time news service.                                 server and Internet systems: The present invention provides a
   Access to Internet advertisements.                                standardized way to immediately synchronize the data
   Access to complex functions (bank check, credit card vali-        entered or displayed on a client system with the data on a
dation, etc).                                                        server system. Data input by the client is immediately trans-
   Access to language translation engines.                        45 mitted to the server at which time the server can immediately
   Access to classification schemes (eg, Library of Congress         update the client display. To ensure scalability, systems built
Subject Headings).                                                   around the present invention can be divided into multiple
   Access to lookup lists such as cities or countries in an order    'tiers' each capable of caching data input and output. Any
form.                                                                number of servers can be used as a middle-tier to serve any
   Personal address books.                                        50 number of static or dynamic data sources (often referred to as
   Personal auto-complete histories.                                 "Content Engines").
                                                                        The present invention is useful for an extremely wide vari-
         BRIEF DESCRIPTION OF THE FIGURES                            ety of applications. It offers a standardized way to access
                                                                     server data that allows immediate user-friendly data feedback
   FIG. 1 shows a general outline of a system incorporating 55 based on user input. Data can also be presented to a client
the present invention.                                               without user input, i.e. the data is automatically 'pushed' to
   FIG. 2 shows a schematic ofa system in accordance with an         the client. This enables a client component to display the data
embodiment of the invention.                                         immediately or to transmit it to another software program to
   FIG. 3A shows a variety of stages in the usage of a sample        be handled as required.
Questlet implementation in accordance with an embodiment 60             The present invention is also particularly useful for assis-
of the invention.                                                    tance in data entry applications, but can also be used to simply
   FIG. 3B shows an expanded view of a sample Questlet               and quickly retrieve up-to-date information from essentially
implementation in accordance with an embodiment of the               any string-based content source. Strings can be linked to
invention.                                                           metadata allowing user interface components to display cor-
   FIG. 3C shows an expanded view of a sample Questlet 65 responding information such as the meaning of dictionary
implementation in accordance with an embodiment of the               words, the description of encyclopedia entries or pictures
invention.                                                           corresponding to a list of names.
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 26 of 42


                                                       US 8,539,024 B2
                               9                                                                      10
   In some embodiments, the present invention can be used to             AppHost Synchronizer-Part of the QuestObjects Server that
create a user interface component that provides a sophisti-              allows the Application Proxy access to data in Server
cated "auto-completion" or "type-ahead" function that is                 Questers.
extremely useful when filling out forms. Simple, client-side             Application Proxy-An optional method implemented by the
auto-complete functions have been widely used throughout            5    QuestObjects Server allowing the use of the QuestObjects
the computing world for many years. As a user inputs data                system in client systems that do not allow the
into a field on a form, the auto-complete function analyzes the          QuestObjects----Client components to communicate to the
developing character string and makes "intelligent" sugges-              application server or web server directly. Uses the AppHost
tions about the intended data being provided. These sugges-              Synchronizer on the QuestObjects Server to send selected
tions change dynamically as the user types additional char-         10   strings and metadata to the application server or web server
acters in the string. At any time, the user may stop typing              using a QuestObjects Adaptor.
characters and select the appropriate suggestion to auto-com-            Client Controller-A QuestObjects Controller on a QuestO-
plete the field.                                                         bjects Client.
   Today's client-side auto-complete functions are very lim-             Client Quester-A Quester on a QuestObjects Client that has
ited. The present invention vastly expands the usefulness and       15   a Server Quester as its peer.
capabilities of the auto-complete function by enabling the               Client Session-A temporary container of information
auto-complete data, logic and intelligence to reside on the              needed to manage the lifespan of Server Questers in a
server thus taking advantage of server-side power. Unlike the            QuestObjects Server.
client-side auto-complete functions in current use, an auto-             Content Access Module-A part of a Content Channel that
complete function created by the present invention pushes           20   provides a standardizedAPI to access specific types of Con-
suggestions from the server as the user types in a character             tent Engines.
string. Using the present invention, the suggestions may be              Content-based Cache-A persistent store of Queries and cor-
buffered on a middle tier so that access to the content engine           responding Result Sets executed by a Content Engine for a
is minimized and speed is optimized.                                     specific Content Channel.
   The simple auto-complete schemes currently in popular            25   Content Channel-A part of the QuestObjects system that
use (such as email programs that auto-complete e-mail                    provides one type of information from one Content Engine.
addresses, web browsers that auto-complete URLs, and cell                Consists of a Query Manager and a Content Access Module,
phones that auto-complete names and telephone numbers)                   linking a Content Engine to the QuestObjects system.
require that the data used to generate the suggestions be stored         Content Engine-A dynamic data source that provides data
on the client. This substantially limits the flexibility, power,    30   to a Content Channel by accessing its own database or by
and speed of these schemes. The present invention, however,              querying other information systems.
stores and retrieves the auto-complete suggestions from data-            Query Filter-A filter specified by a Query Manager in a
bases on the server. Using the present invention, the sugges-            specific Service used to tell the Server Quester to interpret
tions generated by the server may, at the option of the appli-           incoming strings before they are sent to the Service as a
cation developer, be cached on the middle tier or one the client    35   QuestObjects Query.
itself to maximize performance.                                          Query Manager-An intelligent part of a Content Channel
   The present invention provides better protection of valu-             that interprets QuestObjects Queries and sends them to a
able data because the data is not present on the client until the        Content Engine (through a Content Access Module) or
moment it is needed and can be further protected with a user             retrieves results from the Content-based Cache in a standard-
authentication mechanism, if necessary.                             40   ized way. The Query Manager can also send a list of Query
   The present invention is useful for immediate data use,               Patterns and Query Filters to the Server Quester, allowing the
since no use history must be built on the client before data is          Server Quester to match and filter new Queries before they are
available. Indeed, data entered into an application by a user            sent to the Content Channel.
can automatically be made available to that user for auto-               Query Pattern-A string-matching pattern (such as a unix-
completion on any other computer anywhere in the world.             45   style grep pattern) specified by a Query Manager in a specific
   Unlike existing data-retrieval applications, server data can          Service used to tell the Server Quester to interpret incoming
be accessed through a single standardized protocol that can be           strings before they are sent to the Service as a QuestObjects
built into programming languages, user interface components              Query.
or web components. The present invention can be integrated               Persistent Quester Store-A dynamic database of Questers
into, and combined with, existing applications that access          50   that is maintained on the QuestObjects Server, allowing
server data. Using Content Access Modules, the present                   Questers to be stored across Client sessions whereby the state
invention can access any type of content on any server.                  and contents of the Client are automatically restored when a
   In the detailed description below, an embodiment of the               new Client Session is started.
present invention is referred to as QuestObjects, and provides           Quester-An intelligent non-visual object contained by an
a system of managing client input, server queries, server           55   Active Component that links a QuestObjects StringList to an
responses and client output. One specific type of data made              input buffer. Questers exist on both the QuestObjects Client
available through the system from a single source (or syndi-             and the QuestObjects Server and can be specifically referred
cate of sources) is referred to as a QuestObjects Service.               to as Client Quester and Server Quester. Questers communi-
Other terms used to describe the QuestObjects system in                  cate with each other through a QuestObjects Controller.
detail can be found in the glossary below:                          60   Questlet-A User Interface Element that accesses the
                                                                         QuestObjects system through one or more Questers. A visual
                         GLOSSARY                                        Active Component.
                                                                         QuestObjectsAdaptor-An optional software component for
Active Component-Part of a software program that accesses                existing application servers and web servers that allows these
the QuestObjects system through one or more Questers.               65   servers to use data entered into the QuestObjects system by
Active Components may provide a user interface, in which                 users of client systems and web browsers that require an
case they're referred to as Questlets.                                   Application Proxy.
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 27 of 42


                                                       US 8,539,024 B2
                              11                                                                        12
QuestObjects Client-Part of the QuestObjects system that                 sidered a client of the system. For example, in an industrial or
functions as the client tier consisting of one or more Client            power supply setting, the control system of a power plant
Questers and a Client Controller that communicates to a                  could send sensor readings to the system, and in return receive
QuestObjects Server.                                                     lists of actions to be taken, based on those sensor readings.
QuestObjects Controller-An intelligent non-visual compo-            5       The system's protocol is not restricted to sending single
nent that provides the interface between Questers on QuestO-             characters. In fact, Clients can also use the protocol to send a
bjects Clients and QuestObjects Servers. QuestObjects Con-               string of characters. For example, when a user replaces the
trollers implement the protocol of the present invention.                contents of an entry field with a new string, the Client may
QuestObjects Query-A string created by the Server Quester                then send the entire string all at once to the Server, instead of
with optional qualifier and the requested row numbers form-         10   character by character.
ing a query to be executed by a specified QuestObjects Ser-                 In accordance with one embodiment of the invention the
vice.                                                                    system is session-based, in that the server knows or recog-
QuestObjects Result Set-A set of StringLists with corre-                 nizes when subsequent requests originate at the same Client.
sponding Query returned from the QuestObjects Service,                   Thus, in responding to a character the Server receives from a
returned in batches to the Client Quester by the Server             15   Client it can use the history of data that has been sent to and
Quester.                                                                 from the current user. In one embodiment, the system stores
QuestObjects Server----Central part of the QuestObjects sys-             user preferences with each Service, so that they are always
tem that provides the link between any number of QuestOb-                available to the Client, (i.e., they are independent of the physi-
jects Clients, any number of QuestObjects Services, and any              cal location of the client). Furthermore, client authentication
number of other QuestObjects Servers. Maintains Client Ses-         20   and a billing system based on actual data and content use by
sions that QuestObjects Clients communicate with through                 Clients are supported. For faster response, the Server may
the Server Controller. Provides services such as caching, rep-           predict input from the Client based on statistics and/or algo-
lication and distribution.                                               rithms.
QuestObjects Service-One of the Content Chamiels pro-                       The system is bi-directional and asynchronous, in that both
vided by a specific Syndicator. A logical name for a Syndi-         25   the Client and the Server can initiate communications at any
cator, a Content Chamiel and its corresponding Content                   moment in time. The functionality of the system is such that
Engine.                                                                  it can run in parallel with the normal operation of clients.
QuestObjects String-Sequence of Unicode characters with                  Tasks that clients execute on the system are non-blocking, and
standardized attributes used by the QuestObjects system.                 clients may resume normal operation while the system is
QuestObjects StringList-Container for a set of QuestOb-             30   performing those tasks. For example, a communication initi-
jects Strings retrieved from a QuestObjects Service with stan-           ated by the Client may be a single character that is sent to the
dardized attributes needed by the QuestObjects System.                   Server, that responds by returning appropriate data. An
QuestObjects User-Person or process accessing the                        example of a communication initiated by the Server is updat-
QuestObjects system from the QuestObjects Client, option-                ing the information provided to the client. Because the system
ally authorized by the Syndicator.                                  35   is session-based it can keep track of database information that
Server Controller-A QuestObjects Controller on a QuestO-                 has been sent to the Client. As information changes in the
bjects Server.                                                           database, the Server sends an updated version of that infor-
Server Quester-A Quester on a QuestObjects Server that has               mation to the Client.
a Client Quester as its peer.                                               Embodiments of the system may be implemented as a
Syndicator-A part of the QuestObjects system that offers            40   multi-tier environment This makes it scalable because the
one or more Content Chamiels to be used by QuestObjects                  individual tiers can be replicated as many times as necessary,
Servers, performing user-based accounting services based on              while load balancing algorithms (including but not limited to
actual data use such as billing, collection of statistics and            random and round robin load-balancing) can be used to dis-
management of preferences.                                               tribute the load over the copies of the tiers. One skilled in the
User Interface Element-A visual and optionally interactive          45   art would appreciate that it is not necessary to replicate the
component in a software program that provides an interface to            tiers. Indeed, there may be only a single copy of each tier, and
the user.                                                                that all tiers (Client, Server, and Service) may be running on
   The present invention provides a system that allows clients           a single computer system.
or client applications to asynchronously retrieve database                  FIG. 1 illustrates the general outline of a system that
information from a remote server of server application. The         50   embodies the present invention.As shown in FIG.1 there may
terms "client" and "server" are used herein to reflect a specific        be various Clients 101 using the system. These Clients use a
embodiment of the invention although it will be evident to one           communication protocol 102 to send information, including
skilled in the art that the invention may be equally used with           but not limited to single characters, and to receive informa-
any implementation that requires communication between a                 tion, including but not limited to lists of strings and corre-
first process or application and a second process or applica-       55   sponding metadata. At least one Server 103 receives informa-
tion, regardless of whether these processes comprise a typical           tion from the Client, and sends information to the Client. In a
client-server setup or not. The invention includes a Server,             typical embodiment ifthere is a plurality of Servers, then the
that handles requests for information from clients, and a                system can be designed so that each Client connects to only
communication protocol that is optimized for sending single              one of them, which then relays connections to other Servers,
characters from a Client to the Server, and lists of strings from   60   possibly using load-balancing algorithms. Servers have a
the Server to the Client. In one embodiment, as the Server               communication link 104 to a Service 105, which they use to
receives a single character from the Client, it immediately              obtain the information that they send to the Client.
analyzes the lengthening string of characters and, based on                 FIG. 2 is a schematic illustrating an embodiment of the
that analysis, returns database information to the Client in the         present invention, and displays a five-tier system that has a
form of a list of strings. Clients are not restricted to programs   65   user interface in which user interface elements use the present
with a user interface. Generally, any process or mechanism               invention to assist the user in performing its tasks. For pur-
that can send characters and receive string lists can be con-            poses of illustration, FIG. 2 displays just one session and one
          Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 28 of 42


                                                         US 8,539,024 B2
                                13                                                                        14
content Service. In an actual implementation there may be                   used as the peer of the Client Quester. Otherwise, the Session
multiple concurrently active sessions, and there may be more                creates a new Server Quester to be used as the Client
than one content Service that Clients can use. As shown                     Quester's peer.
herein, the first of the five tiers is a Client tier 201. The Client           A Time Server 211 provides a single source of timing
tier contains the user interface and the Client components that        5    information within the system. This is necessary, because the
are needed to use the system. The second tier is a Server or                system itself may comprise multiple independent computer
server process 206, which handles the queries that Clients                  systems that may be set to a different time. Using a single-
execute, and in return displays results to the Client. Service              time source allows, for example, the expiration time of a
213, which corresponds to 105 of FIG. 1, is a logical entity                Result Set to be calibrated to the Time Server so that all parts
                                                                       10   of the system determine validity of its data using the same
consisting of three more tiers: a Syndicator 214, a Content
                                                                            time.
Chamiel 219 and a Content Engine 224. The Syndicator pro-
                                                                               Server communication link 212 is used by the Server to
vides access to a number of Content Chamiels and performs
                                                                            send requests for information to a Service, and by a Service to
accounting services based on actual data use. The Content                   return requested information. Requests for information are
Chamiel provides a specific type of information from a spe-            15   Query objects that are sent to and interpreted by a specific
cific source (i.e. the Content Engine). The Content Engine is               Service. Query objects contain at least a string used by the
the actual source of any content that is made available through             Service as a criterion for information to be retrieved, in addi-
the QuestObjects system. The Client tier 201 corresponds to                 tion to a specification of row numbers to be returned to the
the client 101 in FIG. 1. In this example, the Client may be an             Client. For example, two subsequent queries may request row
application (and in some embodiments a web application)                20   numbers 1 through 5, and 6 through 10, respectively. A query
with a user interface that accesses the system of the present               object may also contain a Qualifier that is passed to the
invention. As used in the context of this disclosure a user                 appropriate Service. This optional Qualifier contains
interface element that uses the present invention is referred to            attributes that are needed by the Service to execute the Query.
as a "Questlet." A Client can contain one or more Questlets                 Qualifier attributes may indicate a desired sort order or in the
202 (e.g. an input field or a drop down list. FIG. 3 described         25   example of a thesaurus Service may contain a parameter
later contains three examples of such Questlets. A Questlet is              indicating that the result list must contain broader terms of the
always associated with at least one Client Quester 203.                     Query string. Services use the communication link to send
Questers are objects that tie a QuestObjects input buffer (con-             lists of strings (with their attributes and metadata) to Servers.
taining input from the Client) to a QuestObjects Result Set                 Server communication link 212 is also used by Server
returned from a QuestObjects Server. Questers exist on both            30   Questers to store and retrieve user preferences from a Syndi-
the Client and Server, in which case they are referred to as a              cator' s Preference Manager.
Client Quester and a Server Quester, respectively. Every Cli-                  Questers use Services to obtain content. A Service is one of
ent Quester has one corresponding Server Quester. In accor-                 the Content Chamiels managed by a Syndicator. When a
dance with the invention, any event or change that happens in               Quester is initialized, it is notified by its Active Component of
either one of them is automatically duplicated to the other so         35   the Service it must use. The Service may require authentica-
that their states are always equal. This synchronization                    tion, which is why the Syndicator provides a User Manager
mechanism is fault-tolerant so that a failure in the communi-               215. If a Client allows the user to set preferences for the
cation link does not prevent the Questers from performing                   Service (or preferences needed by the Active Component), it
tasks for which they do not need to communicate. For                        may store those preferences using the Syndicator's Prefer-
example, a Client Quester can retrieve results from the cache,         40   ence Manager 216. The Server (i.e. Server Quester) only uses
even if there is no communication link to the Server. Each                  the Syndicator for authentication and preferences. To obtain
single Quester accesses exactly one QuestObjects Service,                   content, it accesses the appropriate Content Chamiel directly.
i.e. one specific Content Channel offered by one specific                   The Content Channel uses its Syndicator to store usage data
Syndicator. At initialization of the Client, the Questlet tells its         that can be later used for accounting and billing purposes.
Quester which Service to access. In one embodiment a Ser-              45   Usage data is stored in a Usage Statistics Store 217.
vice is stored or made available on only one Server within a                   Content communication link 218 is used by Content Chan-
network of Servers. However, this is transparent to the Client              nels to send usage data to their Syndicator, and to retrieve user
because each Server will forward requests to the right com-                 information from the Syndicator. The Content Chamiel is a
puter if necessary. The Client does not need to know the exact              layer between the QuestObjects System, and the actual con-
location of the Service.                                               50   tent made available to the system by a Content Engine 224.
   To communicate with its Server Quester 208, each Quester                 Each Content Chamiel has a corresponding Query Manager
in a session uses a controller 204. The system contains at least            220 that specifies the type of query that can be sent to the
one Client Controller 204 and a Server Controller 209, which                corresponding Content Engine, and defines the types of data
together implement the network communication protocol 205                   that can be returned by the Content Chamiel.
of the present invention. Client Controllers may cache results         55      Specification of query type comprises a set of Query Pat-
received from a Server, thus eliminating the need for network               terns and Query Filters that are used by the Server Quester to
traffic when results are reused.                                            validate a string before the string is sent to the Content Chan-
   Client Questers are managed by a Questlet, which create                  nel as a QuestObjects Query. For example, a query type
and destroy Questers they need. In a similar fashion, Server                "URL" may allow the Server Quester to check for the pres-
Questers are managed by a Session 207. When a Client                   60   ence of a complete URL in the input string before the input
Quester is created, it registers itself with the Client Controller.         string is sent to the Content Channel as a query. A query type
The Client controller forwards this registration information                "date" might check for the entry of a valid date before the
as a message to the Session using the Server Controller. The                query is forwarded to the Content Chamiel.
Session then checks if the Persistent Quester Store 210 con-                   The Query Manager optionally defines the types of string
tains a stored Quester belonging to the current user matching          65   data that can be returned to the Client by the Content Chamiel.
the requested Service and Query Qualifier. If such a Quester                Specific Active Components at the Client can use this infor-
exists, it is restored from the Persistent Quester Store and                mation to connect to Services that support specific types of
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 29 of 42


                                                      US 8,539,024 B2
                              15                                                                        16
data. Examples of string types include: simple terms, defini-            user that a QuestObject is being used. A reserved space herein
tional terms, relational terms, quotes, simple numbers, com-             referred to as the "status area", and located above the disclo-
pound numbers, dates, URLs, e-mail addresses, preformatted               sure triangle 301 is used to display information about the state
phone numbers, and specified XML formatted data etc.                     of the QuestObjects system. The successive shots of this
   The Query Manager 220 retrieves database information             5    screen element 302 through 307 show some of the different
through a Content Access Module 221. The Content Access                  kinds of states in this status area. Screen element 302 depicts
Module is an abstraction layer between the Query Manager                 an empty data field with an empty status area. The screen
and a Content Engine. It is the only part of the system that             element 303 shows the same field immediately after the user
knows how to access the Content Engine that is linked to the             enters a character "N". On receiving the "N"input, the Quest-
Content Channel. In this way, Query Managers can use a              10   let immediately checks its internal entry cache for available
standardized API to access any Content Engine. To reduce                 auto-complete responses. If the cache does not contain a valid
information traffic between Content Channels and Content                 string (either because the cache is empty, because the cache is
Engines, Content Channels may access a content-based cache               incomplete for the entry character, or because one or more
222 in which information that was previously retrieved from              cached strings have expired) the QuestObjects system sends a
Content Engines is cached. Engine communication link 223            15   query to the QuestObjects Service. This sending process is
is used by Content Access Modules to communicate with                    indicated by a network access symbol in the status area 304
Content Engines. The protocol used is the native protocol of             which is in this embodiment takes the form of a left and right
the Content Engine. For example, if the Content Engine is an             facing arrows.
SQL based database system then the protocol used may be a                   Screen element 305 shows the entry field after the Server
series of SQL commands. The Content Access Module is                20   has sent one or more auto-complete strings back to the Quest-
responsible for connecting the Content Engine to the QuestO-             let. This example situation is typical of these instances in
bjects System.                                                           which the user did not enter a second character after the
   Content Engines 224 are the primary source of information             original "N" before the QuestObjects system responded. The
in the system. Content Engines can be located on any physical            QuestObjects system is inherently multi-threaded and allows
computer system, may be replicated to allow load balancing,         25   the user to continue typing during access of the QuestObjects
and may be, for example, a database, algorithm or search                 Service. The screen element status area of 305 now displays
engine from a third-party vendor. An example of such an                  a small downward facing arrow indicating that there are more
algorithm is Soundex developed by Knuth. Content Engines                 available auto-complete answers. In this case, the entry field
may require user authentication, which, if required, is                  has displayed the first one in alphabetic order.
handled by the Syndicator (through the Content Access Mod-          30      Screen element 306 shows the same entry field after the
ule).                                                                    user has hit the down arrow key or clicked on the arrow
   The invention uses Content Engines as a source of strings.            symbol in the status area. The next available auto-complete
One skilled in the art would understand that a string may, for           response in alphabetical order is displayed. The double up
example, contain a URL of, or a reference to any resource,               and down pointing arrows in the status area now indicate that
including images and movies stored on a network or local            35   both a previous response (in this example, "Nebraska") and a
drive. Furthermore, strings may have metadata associated                 next response are available.
with them. In one embodiment, strings might have a language                 Screen element 307 shows the same entry field after the
code, creation date, modification date, etc. An entry in a               user has typed two additional characters, "e" and "v". As
dictionary may have metadata that relates to its pronuncia-              shown in this example, the status area changes to a checkmark
tion, a list of meanings and possible uses, synonyms, refer-        40   indicating that there is now only one available auto-complete
ences, etc. A thesaurus term may have a scope note, its nota-            match for the characters entered. The user can at any point use
tion, its source and its UDC coding as metadata, for example.            the backspace key on their keyboard (or perform other actions
Metadata of an encyclopedia entry may include its descrip-               defined in the Questlet) to select different states, or can leave
tion, references, and links to multi-media objects such as               the entry field to confirm his selection. At this time, the system
images and movies. A product database may have a product            45   may do several things. It can automatically accept the string
code, category, description, price, and currency as metadata.            "Nevada" and allow the user to move on with the rest of the
A stock quote may have metadata such as a symbol, a com-                 entry form; or if it has been configured such it may decide to
pany name, the time of the quote, etc. Instructions to a control         replace the string "Nevada" by the two-character state code.
system may contain parameters of those instructions as meta-             The QuestObjects Service not only returns strings, but also
data. For example, the instruction to open a valve can have as      50   any corresponding metadata. This example of an auto-com-
metadata how far it is to be opened.                                     plete entry field Questlet is based on showing the response
   FIGS. 3A-3C contain three examples of the Questlets that              string, but other Questlets (and even invisible Active Compo-
can be used with the system, i.e., the User Interface Elements           nents) may perform an action invisible to the user. In addition,
that access the QuestObjects system. In FIG. 3A, a series of             a response sent to one Questlet can trigger a response in other
representations of an auto-completing entry field are shown,        55   Questlets that have a pre-defined dependency to that Questlet.
such as might be used in an application window or on a web               For example, entering a city into one Questlet can trigger
form, that accesses a single QuestObjects Service, and allows            another Questlet to display the corresponding state. It will be
for auto-completion of, in this example, a U.S. state name.              evident to one skilled in the art, that although left, right, up
FIGS. 3B and 3C depict two different presentation forms of               and down arrows are used to indicate usually the status of the
the same complex Questlet that access a number of QuestO-           60   QuestObject field, other mechanisms of showing the status
bjects Services simultaneously.                                          within the scope and spirit of the invention.
   Users should be able to clearly recognize the availability of            Interdependent data (which in the context of this disclosure
QuestObjects Services in an application. As shown in FIG.                is that data originating from a multitude of QuestObjects
3A, and particularly in the auto-complete entry field example            Services) can be combined into a complex Questlet.
screen element 302, clear symbols are displayed at the right        65   Examples 309 shown in FIG. 3B and example 313 shown in
end of the field. A small disclosure triangle 308 is displayed in        FIG. 3C show a complex user interface element (Questlet)
the lower right-hand comer, and serves as an indicator to the            that makes multiple QuestObjects Services available to the
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 30 of 42


                                                       US 8,539,024 B2
                              17                                                                         18
user. In both examples the upper part of the Questlet is an              bjects Server. By calling a Quester, a stored procedure in a
entry field that may offer the auto-complete functionality               database can make a QuestObjects Service available to any
described in FIG. 3A. By clicking on the disclosure triangle             database application. By encapsulating a Quester into an
308 shown in the earlier FIG. 3A (or by another action), the             object supplied with a programming language, a QuestOb-
user can disclose the rest of the Questlet, which in this           5    jects Service can be made available to its developers. Another
example comprises two functional areas 311 and 312. In this              example of how QuestObjects Services may be accessed is
example, the user interface allows the user to choose a vertical         through a popup menu that a user can access by clicking on a
presentation mode 309, shown in FIG. 3B or a horizontal                  word, phrase or sentence in a document. The popup menu can
presentation mode 313, shown in FIG. 3C for the Questlet. A              include one or more QuestObjects Services by calling one or
close box 310 replaces the disclosure triangle in the entry         10   more Questers. In an application that is controlled by speech,
field, allowing the user to close areas 311 and 312. In FIG. 3C          a sound conversion engine that translates speech input into
Area 314 shows a certain QuestObjects Service, in this case a            phonemes can be used to send these phonemes to a QuestO-
list of "Recent Terms" accessed by the user. This Questlet               bjects speech recognition Service through a Quester. As yet
allows the user to select a different QuestObjects Service for           another example, a control system can use a Quester to send
area 314 by selecting it from a popup list 319. In this example,    15   sensor readings to a Server, which then queries a special
an appropriate second Service might be "Alphabetic Listing".             purpose content engine to return actions that the control sys-
   In both examples of FIGS. 3B and 3C, area 312 displays a              tem must perform given the sensor readings.
QuestObjects "Thesaurus Service" (Thesa) that has been                       FIG. 4 shows a simplified event life cycle illustrating what
selected. Additionally, in FIG. 3C areas 315 through 318                 happens in a QuestObjects system using an auto-complete
display four different Questers that take their data from a         20   Service. The protocol of the present invention is implemented
QuestObjects Thesaurus Service. These Questers all access                in the Client Controller and the Server Controller 400. In an
the same Thesaurus and all have a dependency on the selected             initial phase an Active Component on the Client tells its
string in the main list of area 314. Once the user clicks on a           Quester to start or initialize 401 a corresponding Client Ses-
string in area 314 the thesaurus lists 315 through 318 are               sion on the current QuestObj ects Server by sending a Register
automatically updated to show the corresponding "Used For           25   message to its Client Controller. The Server Controller starts
terms" UF, "Broader Terms" BT, "Narrower Terms" NT, and                  a Client Session if it has not been started already. For sim-
"Related Terms" RT from the Thesaurus Service. Questers                  plicity the event trace of FIG. 4 does not show typical error
315 through 318 thus have a different Qualifier that is used to          handling that normally occurs, for instance when a Session
access the same QuestObjects Service. It will be evident to              cannot be started. If the Quester was used before in the same
those skilled in the art that this example is not intended to be    30   Active Component and application, the Session may restore
a complete description of features that a thesaurus browser (or          the Quester from a Persistent Quester Store, which may even
any other Service) provides. Most thesauri offer a multitude             cause a Query to be triggered immediately if the Result Set in
of term relationships and qualifiers. A Questlet or part of a            the Quester is out of date.
Questlet may provide access to a multitude of QuestObjects                   The Server Quester looks up the Service in the Server's list
Services. A possible way to do this is to show multiple tabbed      35   of known QuestObjects Services, which may or may not be
panes accessible through tab buttons named after the Services            located on the same computer. Once the Service is found, the
they represent 320.                                                      Client is registered and optionally authenticated by the Ser-
   Data from the QuestObjects Services can be displayed by a             vice. At this time, the Service 402 returns information to the
Questlet in many forms. Thesaurus browser Questlets gener-               Server Controller at which time the Client receives a confir-
ally display interactive lists of related terms. Questlets can      40   mation that it was registered successfully. The Active Com-
also allow users to lookup data in a reference database (dic-            ponent can now start using the Quester it has just initialized.
tionary, encyclopedia, product catalog, Yellow Pages, etc.)              If the Active Component has a user interface (i.e. it is a
made available as a QuestObjects Service. Furthermore,                   Questlet) then it will now allow the user to start entering
Questlets can access QuestObjects Services that provide a                characters or cause other user events.
standardized interface to search engines. These search              45       The next step in the process is to capture user input. As
engines may be Internet-based or can be built into existing              shown in FIG. 4, at point 403 a character event is generated to
database servers. Questlets can also access pre-defined func-            indicate the user has typed a character 'a' into the Questlet.
tions made available as QuestObjects Services (such as a                 The Quester sends a message to its Client Controller telling it
bank number check, credit card validation Service or encryp-             that character 'a' must be appended to the input buffer (it will
tion/decryption Service). Questlets can even access transla-        50   be evident to one skilled in the art that if the cursor is not at the
tion Services allowing on-the-fly translation of entry data. In          end of the input string, typing 'a' would, for example, gener-
some embodiments Questlets can retrieve multi-media data                 ate a different event to insert the character instead of append
formats by receiving a URL or pointer to multi-media files or            it). The Client Controller uses the protocol to synchronize the
streaming media from a QuestObjects Service. In other                    input buffer in the Server Quester by communicating to the
embodiments Questlets can be used to display current stock          55   Server Controller. The Server Controller may look up query
quotes, news flashes, advertisements, Internet banners, or               'a' in its Result Set cache, in which case it can return a
data from any other real-time data push Service. Questlets can           previous Result Set to the Client without accessing the Ser-
provide an auto-complete or validity checking mechanism on               vice. Also, depending on any rules specified by the Service (as
the data present in specific fields or combinations of fields in         specified by a list of Query Patterns and Query Filters defined
relational database tables.                                         60   in the Query Managerofthe Content Channel) and depending
   As described above, Questlets are well suited to represent            on the time interval between input buffer changes, the Server
QuestObjects data visually. However, a QuestObjects Client               Quester may decide not to immediately send the (perhaps
system can also contain non-visual Active Components, such               incomplete) string to the Service, as shown here.
as function calls from within a procedure in a program to                    An additional character event 404 is generated when the
access a QuestObjects Service. A program that needs to dis-         65   user has typed a second character 'b' into the Questlet. As
play a static or unchanging list of strings can use a Quester in         before, a corresponding event arrives at the Server Quester. In
its initialization procedure to retrieve that list from a QuestO-        this case, the Server Quester may deduct that the input string
          Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 31 of 42


                                                         US 8,539,024 B2
                                19                                                                         20
represents a valid query and send the appropriate query mes-                that clears the input buffer, the addition of characters to the
sage 'ab' to the Service. After receiving a query, the Service              input buffer by a paste-action etc. If the event is a character
executes it by accessing its Content Engine through the Con-                event, the input buffer is updated accordingly and Client
tent Access Module unless the Query Manager was able to                     Questers that have dependencies with the input buffer or the
lookup the same Query with a Result Set in the Content-based           5    Result Set also are notified (step 607).
Cache. After an appropriate Result Set 405 is retrieved, the                    The next step is to get results based on the new input buffer.
Service will return it to the Client. In some embodiments, a                First, the Client Quester checks if the results are present in the
large Result Set may be returned to the Client in small                     client-side cache, which usually is a fast short-term
batches. In other embodiments an incomplete Result Set may                  in-memory buffer (step 608); if so, they are retrieved from the
also be returned if the Content Engine takes a long time to            10   cache (step 609) and the Active Component is notified of the
come up with a batch of results. A QuestObjects Service may                 results (step 610). If the results are not found in the cache, the
automatically 'push' updated information matching the pre-                  Client Quester uses the Client Controller to send the new
vious query to the Client as it becomes available. A Query can              input buffer to the Server Quester, so that a new query can be
also be set to auto-repeat itself 406 if necessary or desired.              executed (step 611). To support this, the protocol of the
   At step 407 the user types a third character 'c' into the           15   present invention provides a number of messages that allow
Questlet. While this character is being sent to the Server, a               the Client Quester to send just the changes to the input buffer,
second and possibly third result set from the previous query is             instead of sending the entire input buffer. These messages
on its way to the Client. When the Client Controller decides                include but are not limited to: inputBufferAppend, input-
408 that the received Result Set 'ab' no longer matches the                 BufferDeleteCharAt, inputBufferinsertCharAt, inputBuffer-
current input string 'abc', the second update of 'ab' is not           20   SetCharAt, inputBufferSetLength, and inputBufferDelete.
transmitted to the Active Component. Depending on the sort                  After thus updating the Server Quester's input buffer, the
order and sort attributes of the Result Set, the Client Control-            Client Quester activates the result retriever to wait for new
ler may still send the second and third Result Sets to the                  results and process them (step 612).
Active Component if the second query 'abc' matches the first                    The Client Quester is intended to be multi-threaded, so that
string of the Result Set for the first query 'ab' 409. In that case,   25   it can continue providing its services to its Active Component
the user typed a character that matched the third character in              while it waits for results from the QuestObjects Server. There-
the second or third Result Set, thus validating the Result Sets             fore, the Result Retriever can be implemented to run in a
for the second query. Eventually the Server Quester receives                separate thread of execution. In this embodiment the Result
notice of the third character appended to the input buffer, and             Retriever waits for results from the Server Quester ( step 613).
sends a new query 'abc' to the Service. The Server Quester             30   If results have been received (step 614), it checks whether
will stop the 'repeating' of query 'ab' and the Service will now            they are usable (step 615). Results are usable if they corre-
execute 410 the new query 'abc' at the Content Engine, or                   spond to the latest query. If results are from a previous query
retrieve it from the Content-based Cache.                                   (which can occur because the system is multi-threaded and
   FIG. 5 depicts a flow chart illustrating the interface                   multi-tier), they may also still be usable if the Client Quester
between an Active Component and the present invention. As              35   can filter them to match the new input buffer (this depends on
shown therein a Client Quester is initialized (step 501) in                 the sort flags in the Result Set). Ifresults are usable, the Active
which each active component is associated with one or more                  Component is notified of the new results. This notification is
Client Questers. A loop is then entered that exits when the                 also sent to other Client Questers that have dependencies on
Active Component is destroyed (step 502). In the loop, events               the originating Client Quester ( step 616). Received results are
are sent to the Client Quester (step 503), such as keyboard            40   stored in the client-side cache, regardless of whether they
events, click events and focus events (i.e. events that tell the            were found to be usable (step 617).
system which user interface element currently has input                         FIG. 7 is a flow chart illustrating the Server side of the
focus). When events are sent to the Client Quester, they may                present invention. The first thing a Server Quester does when
result in return events from the Client Quester, such as events             it is created, is to check whether its attributes can be restored
informing that the Result Set of the Client Quester has                45   from the Persistent Quester Store (step 701), based on the
changed. Those events are received by the event receiver (step              parameters with which it is created. If the attributes can be
504). The event receiver waits for events from the Client                   restored, they are restored and registered with its correspond-
Quester (step 506) and-if events have been received (507)                   ing Service (step 702). In accordance with one embodiment,
-processes them (step 508). It will be evident to one skilled               one of the restored attributes is a Result Set attribute; the
in the art that the Active Component can be multi-threaded, in         50   Server Quester checks whether it is still up to date (step 703).
that the event receiver can work concurrently with the rest of              If not, a query is sent to the corresponding Service if it is a
the Active Component. The Active Component may also use                     pushing service or if the Query was originally set to be auto-
a cooperative multi-threading scheme where it actively                      repeating (step 704) and (in a separate thread of execution)
handles client events and server responses in a continuous                  the Server Quester waits for the results of that query and
loop.                                                                  55   processes them (step 705).
   FIG. 6 shows a flow chart illustrating the Client side of the                If the Server Quester's attributes could not be restored, it
present invention. First, the Client Quester registers itself               initializes itself and registers itself with the correct service
with the Client Controller (step 601). It then enters a loop that           which is one of the initialization parameters (step 706). If the
exits when the Client Quester is destroyed (step 602). When                 Client Quester was created with a default input buffer, the
that happens, the Client Quester deregisters itself from the           60   Server Quester may automatically send the corresponding
Client Controller (step 603). During the loop the Client                    Query to the Service. At this point, the initialization process is
Quester handles events from the Active Component it belongs                 complete and the Server Quester enters a loop that exits when
to. First, it waits for an event and receives it (step 604). Then           the Quester is destroyed (step 707). During the loop, the
the type of the event is checked (step 605). If it is not a                 Server Quester checks whether the Query String is valid,
character event, it is handled depending on the type and               65   using the validation attributes of the Service (Query Pattern
content of the event (step 606).Anexample of a non-character                and Query Filter) (step 708). If the query is valid, the Server
event is a double-click on the input string, the click of a button          Quester checks if the server-side cache has the results for the
          Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 32 of 42


                                                        US 8,539,024 B2
                               21                                                                          22
Query String (step 709). If not, a new Query is sent to the                the data in the QoString is to be considered valid. Optionally
Service (step 710). After that, the results are retrieved (either          a QoString can have a type, which is a reference to a Qo Type
from cache or from the Service) and processed (step 711).                  object. (Note that for maximum efficiency the types are not
    After validating (and possibly processing) the Query                   actually stored in the QoStrings, because it is very likely that
String, the Server Quester waits for messages from the Client         5    many QoStrings in a QoResultSet have the same type. Storing
Quester notifying of changes to the input buffer (step 712). If            the types in the strings would unnecessarily increase network
such a message is received, the input buffer is updated accord-            traffic.)
ingly (step 713), and the loop is re-entered (step 708).                       The Qo Type object models the concept ofa string's type. It
    The processing of query results is performed in a separate             has a string typeString that contains the description of the type
thread of execution. The process performed in this thread             10   and an indicator typeindicator that defines the meaning of the
starts by obtaining the Result Set (step 714), either from the             description (typeString). Examples of string types are: the
server-side cache or from the Service depending on the result              DTD or Schema of the string's value in these cases in which
of the decision in step 709. When these results are obtained               it is XML formatted (or, alternatively, the URL of the DTD or
( step 715), they are sent to the Client Quester ( step 716) either        Schema), the number formatter in the case it is a number, and
as part of the Result Set or as the entire Result Set, depending      15   the date (and/or time) formatter in the case it is a date (and/or
on parameters set by the Client Quester and are stored in the              time). Table 1 shows an example of the use of types, espe-
server-side cache (step 717). In addition, the Service is noti-            cially type indicators.
fied of actual results that have been sent to the client (step
718). If the results were pushed by the Service (step 719), this                                       TABLE 1
thread starts waiting for new results to be processed; other-         20
wise, the thread stops.                                                          Value of
    FIGS. SA-SD illustrate and object model of an embodi-                      type Indicator   Meaning of type String

ment of the present invention. FIG. SA illustrates the base                           0         type String contains the name of the type
portion of the model containing the entities that are not spe-                       64         typeString contains a string formatter
cific to either QuestObjects Clients, QuestObjects Servers, or        25             65         typeString contains a nwnber formatter
                                                                                     66         typeString contains a date formatter
QuestObjects Services. FIG. 8B displays the entities that are                       128         typeString contains a DTD
specific to the QuestObjects client. FIG. SC contains the                           129         typeString contains a Schema
entities specific to the QuestObjects Server. FIG. SD shows                         160         typeString contains the URL of a DTD
the entities specific to the QuestObjects Service.                                  161         typeString contains the URL of a Schema
                                                                                    255         custom type; type String is the type's name
    Each of FIGS. SA through SD show object models of one             30
particular embodiment of the present invention, using UML
(Unified Modelling Language) notation. Note that in the fig-                  In the example shown in Table 1, bit 7 of the typeindicator
ures some of the entities have a name that starts with one of              is on iftypeString is XML related, bit 6 is on iftypeString is
the words 'base', 'client', 'server', and 'service', followed by           some formatter, and bit 5 is on when typeString is a URL. This
two colons. Those entities are merely references to entities in       35   name must follow the same naming scheme as Java packages:
the sub figure indicated by the word before the two colons. For            They must use the Internet domain name of the one who
example, the entity named 'service::QoService' in FIG. SA is               defined the type, with its elements reversed. For example,
a reference to the 'QoService' entity in the figure of the                 custom types defined by MasterObjects would begin with
service part, namely FIG. SD. It will be evident to one skilled            "com.masterobjects.".
in the art that the model shown is purely an illustrative             40      The QoQuery entity models the specification of a QuestO-
example of one embodiment of the invention and that other                  bjects Query. It includes a queryString that contains the value
models and implementations may be developed to practice                    the Content Channel is queried for (which is named que-
the invention while remaining within the spirit and scope of               ryString in the figure). In addition to the queryString,
the this disclosure.                                                       QoQuery has a property 'qualifier' that can hold any other
    The base part of the system-depicted in FIG. SA-com-              45   attributes of the query. The format and meaning of the quali-
prises entities that are not specific to one of the tiers of the           fier's contents is defined by the Content Channel that executes
QuestObjects system. One of the most important entities                    the query. Furthermore, it can be specified which row num-
shown in FIG. SA is QoString, the QuestObjects String. QoS-                bers of the total result set must be returned using the property
tring models the strings that the QuestObjects System                      'rownums'. The property 'requestedTypes' can optionally
handles. A QoString has at least a value, which is the                50   hold a list of Qo Types, limiting the types of the strings that
sequence of (Unicode) characters itself. To guarantee a mini-              will result from the query. The 'timeout' property can be used
mum performance level, i.e. one in which the communication                 to specify a maximum amount of time execution of the query
takes as little time as possible, this value has a limited length          may take.
(e.g. of 256 characters). Furthermore, a QoString may have a                  Queries may include a type (QoQuerytype). Query types
key and metadata. The key (if any is present) is the identifier       55   are similar to Qo Type (i.e. String Types), and can be used by
(i.e. the primary key) of the QuestObjects String in the data-             QuestObjects Clients to find all QuestObjects Services that
base from which it originates. This key can be used to retrieve            support a certain kind of Query.
data from the database that is related to the QuestObjects                    The result of a query is represented by the QoResultSet
String. Metadata of a QoString can be any additional data that             entity. QuestObjects Result Sets are collections of QuestOb-
is provided with the QoString' s value. Metadata of a QoString        60   jects Strings that are sent from a QuestObjects Server to a
is XML formatted and has a limited length (e.g. 2048 bytes),               QuestObjects Client in response to a query. QoResultSets are
in order to ensure that QoStrings can be exchanged between                 created and filled by a QuestObjects Service (to which QoRe-
the tiers of the QuestObjects System without compromising                  sultSet has a reference named 'service'), based on the
efficiency. If the QoString originates from a Content Channel,             QoQuery to which the QoResultSet has a reference. Actual
it may also have a fetchTime, namely the timestamp of when            65   results are stored as an array of QoStrings in the 'strings'
the QoString was retrieved from the underlying content pro-                property. Elements of the QuestObjects Result Set (i.e. QoS-
vider. It also may have an expirationTime indicating how long              trings) may be selected, as indicated by the 'selected' prop-
          Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 33 of 42


                                                        US 8,539,024 B2
                               23                                                                         24
erty that is a list of indices in the strings array of selected            for each result. There are two situations in which the Server
strings. Also, one of the QoStrings may be marked as current               Quester may ignore this minimum batch time:
as indicated by the 'current' property. (When a QoString is                   (a) when the result set is complete before the minimum
marked as current it means that all operations are performed               batch time has passed, and
on that QoString, unless another one is explicitly specified.)        5       (b) when the number of accumulated results exceeds the
QuestObjects Result Sets include an attribute 'ordered' that               number indicated by the 'resultSetBatchSize' property before
indicates whether the QoStrings in the QoResultSet are                     the minimum batch time has passed.
ordered. Sometimes, especially when a QuestObjects Result                     If, for whatever reason, the Server Quester postpones send-
Set is narrowed down by a new Query, the fact that the                     ing the accumulated results to the Client Quester, the (op-
                                                                      10   tional) 'maximumBatchTime' property indicates how long it
QoResultSet is ordered may mean that the QuestObjects Cli-
                                                                           may postpone the sending. Even if no results are available yet,
ent does not need to actually execute a new Query; instead, it
                                                                           when the maximumBatchTime passes, the Server Quester
can filter the previous QuestObjects Result Set itself accord-
                                                                           must notify the Client Quester thereof.
ing to the new queryString.                                                   Results are sent to the Client Quester in batches, the size of
   As further described below, Server Questers may have a             15   which is indicated by the 'resultSetBatchSize' property.
QuestObjects Result Set, of which only a part is sent to the               Occasionally, the Server Quester may deviate from this batch
QuestObjects Client. At all times, the 'rownums' property of               size, notably when the number of results that is not present on
QoResultSet indicates the row numbers of QoStrings that are                the client is smaller than the batch size or when the maxi-
actually present in the QoResultSet. The rownums property                  mumBatchTime has passed. This concept can be taken even
may have different values for corresponding QoResultSets on           20   further, for example when the batch size is 10 results and the
the QuestObjects Server and the QuestObjects Client. The                   Server Quester has 11 results, the Server Quester may send
same holds for the 'strings' property. The 'complete' property             them all, even though it exceeds the batch size, because send-
is the percentage of the QoStrings in the server-side QoRe-                ing one extra result with the other 10 is probably more effi-
sultSet that is present in the corresponding client-side QoRe-             cient than sending a single result in a separate batch at a later
sultSet as well. The property 'totalNumberOfStrings' indi-            25   point. The Server Quester can use the 'clientMaximumLa-
cates the total number of QoStrings in the QoResultSet,                    tency' to make such decisions; it indicates the maximum
whether actually present or not. For server-side QoResultSets              expected amount of time that elapses between sending a
this number is always equal to the length of the 'strings' array,          message and receiving its response. The higher this value, the
but for client-side QoResultSets the number may be smaller.                more likely it is that sending the eleventh result with the other
    Finally, result sets include an identifier 'resultSetld'. Every   30   ten is more efficient.
time a Client Quester uses the protocol of the present inven-                 Questers include an input buffer. The content of the input
tion to send something to the Server Quester that may result in            buffer is what the QuestObjects Service will be queried for. In
a new QuestObjects Result Set, it includes a request identifier.           the Client Quester, the input buffer is controlled by the appli-
This identifier is then copied in the resultSetld when the                 cation that uses the QuestObjects system. For example, an
QuestObjects Result Set is sent to the Client Quester. In this        35   application with a graphical user interface may update the
way Client Questers know which request the QuestObjects                    input buffer according to key presses in one of its input fields.
Result Set belongs to. (This is important because the system               The Client Quester keeps the input buffer of its corresponding
is asynchronous and on occasions it may occur that a newer                 Server Quester up to date using the protocol of the present
QuestObjects Result Set is sent to the client before an older              invention.
one. The request identifier and QuestObjects Result Set iden-         40      Properties 'highestReceivedResultSetld' and 'latestRe-
tifier allow the Client Quester to detect and handle this.)                questid' are used to detect when QuestObjects Result Sets are
    The core entity in the figure is QoQuester. QoQuester is the           received out of order. As with the 'resultSetld' property of the
superclass of both QoClientQuester (part of the client and                 QoResultSet, every QuestObjects Result Set includes an
thus depicted in FIG. SB) and QoServerQuester (depicted in                 identifier. The 'highestReceivedResultSetld' property stores
FIG. SC). The QoQuester entity models the Quester concept.            45   the highest of all received QuestObjects Result Set identifiers.
Its primary task is to maintain an input buffer, to make sure              If a Client Quester only needs the latest results, it can simply
that QuestObjects Queries are executed and to store and pro-               discard received QuestObjects Result Sets that have a lower
vide access to the QuestObjects Result Sets returned by                    identifier than 'highestReceivedResultSetld'. The 'latestRe-
QuestObjects Services in reply to QuestObjects Queries. At                 questid' is the identifier of the latest request. The QuestOb-
all times, a QoQuester holds one QoResultSet that contains            50   jects Result Set with an identifier that matches 'latestReques-
the results of the latest QuestObjects Query. (Note that a                 tld' holds the results of the latest request.
QoQuester may hold other QoResultsSets as well, for                           The remaining properties of QoQuester store the QuestO-
example for optimization purposes.) Client Questers and                    bjects Service the Quester uses ('service'), the optional quali-
Server Questers exist in a one-to-one relationship with each               fier that Queries to this QuestObjects Service need ('quali-
other: for every Client Quester there is exactly one corre-           55   fier'), the types the Quester can handle ('types'), whether an
sponding Server Quester, and vice versa. All properties listed             application proxy is needed, and the optional function of the
in QoQuester are present and equal, both in the Client Quester             Quester in the application(' applicationFunction', used by the
and in the corresponding Server Quester. An important excep-               application proxy mechanism to determine how the value of
tion is the resultSet property. In the Server Quester, this is             the Quester is to be passed to the application/web server). In
always the entire QuestObjects Result Set of the latest Query.        60   addition, if the update interval property 'autoUpdateinterval'
However, in order to minimize network traffic the Server                   is set to a non-zero value, the Server Quester will automati-
Quester is intelligent about the portion it actually sends to the          cally repeat the last Query with that interval. This is useful for
Client Quester. Questers include a property 'minimumBatch-                 QuestObjects Services that are not capable of pushing results
Time' that indicates the minimum amount of time that should                themselves. A mechanism is required to allow any other entity
pass before the Server Quester sends results to the Client            65   to be notified of changes in the Quester. There are many ways
Quester. This allows the Server Quester to accumulate results              this can be done. As an example in the embodiment shown in
and send them as a single action instead of as a separate action           FIGS. SA-SD an event mechanism is included that involves
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 34 of 42


                                                      US 8,539,024 B2
                              25                                                                       26
event listeners and event handlers, very similar to the Java2              The QuestObjects System is session-based. This means
event mechanism. An entity that wants to be notified of                 that clients that use the system are assigned to a session,
changes must implement the QoQuesterChangeListener                      modeled by the QoSession entity. Every session has a unique
interface and then be added to the Quester's 'changeListen-             identifier, the 'sessionld'. The QoSession entity maintains a
ers' property (using the method 'addQuesterChangeLis-              5    list of Server Questers that are active in the session ( stored in
tener'). When the Quester changes, it will call the 'quester-           the 'serverQuesters' property). Furthermore, it has a refer-
Changed'           method          of       all       registered        ence to the Server Controller through which a QuestObjects
QoQuesterChangeListeners with a QoQuesterChangeEvent                    Client is using the session.
as a parameter. The QoQuesterChangeEvent holds a descrip-                  QoServerQuester is the server-side subclass of QoQuester.
tion of the changes of the Quester; it has a reference to the      10
                                                                        It includes a reference to the session it is being used in (the
Quester that raised the event and an event type. In FIG. S three
                                                                        'session' property). Furthermore, when the QuestObjects
event types are displayed (INPUT_BUFFER_CHANGED
                                                                        Service that the Quester uses has a Query Validator, QoServ-
indicates that the Quester's input buffer has changed,
RESULT_SET_CURRENT_CHANGED indicates that the                           erQuester has (a reference to) a copy of that Query Validator,
current item of the Quester's Result Set has changed, and          15
                                                                        so that query strings can be validated before they are actually
RESULT_SET_SELECTED_CHANGED indicates that the                          sent to the QuestObjects Service. The QoPersistentQuester-
list of selected results in the Quester's Result Set has                Store is an entity that is able to store a user's session and to
changed). More event types can be added as desired.                     restore it at some other time, even when the session would
   Another important entity in FIG. SA is QoController.                 normally have expired or even when the same user is con-
QoController is the entity that implements the protocol of the     20   necting from a different client machine. To this end, QoServ-
present invention. In addition, it knows how to buffer usage            erQuester has two methods 'store' and 'restore'. The first,
statistics and also handles the caching ofresult sets. QoCon-           'store', returns a QoStoredQuester, which is a (persistent)
troller includes two subclasses (QoClientController and QoS-            placeholder of the Server Quester that contains all relevant
erverController), depicted in FIG. Sb and FIG. Sc, respec-              data of that Server Quester. The second, 'restore', needs a
tively. Buffering of usage statistics is an optimization that      25   QoStoredQuester as an argument. The two are each other's
eliminates the need of exchanging usage data between the                inverse, which means calling 'store' on a QoServerQuester
layers of the system every time a result is used. Instead, the          and then calling 'restore' on the result creates a new QoServ-
QuestObjects Controller buffers that data and flushes the               erQuester that is an exact copy of the original QoServer-
buffer when the statisticsBufferFlushTime has passed. Cach-             Quester.
ing is an optimization as well. Caching is done by the QoRe-       30
                                                                           QoServiceDirectory acts as a Yellow Pages or directory of
sultsCache entry, to which the QuestObjects Controller has a
                                                                        QuestObjects Services. For each QuestObjects Service it
reference. The QoResultsCache has a list of cached entries
                                                                        stores the name and address, as well as the address of the
('resultsCacheEntries'). The entry of the cache is modeled as
                                                                        QuestObjects Server through which the Service can be
QoResultsCacheEntry, an entity that has a list of QuestOb-
jects Result Sets for combinations of query strings and quali-     35
                                                                        accessed. Furthermore, Services' profiles are additionally
fiers (as defined in QoQuery).                                          stored to allow clients to find all QuestObjects Services sat-
   The last entity in FIG. SA is QoQueryValidator. QoQuery-             isfying desired criteria.
Validator is an abstract class that defines the method 'is                 Finally, QoAppHostSynchronizer is the AppHost Syn-
Valid'. This method has a query string as a parameter and               chronizer. QoAppHostSynchronizer has its address as a prop-
returns either 'true' or 'false'. QuestObjects Services may        40   erty ('appHostAddress').
declare and publish a QoQueryValidator. By doing so, they                  FIG. SD depicts the service part of the embodiment of the
allow the QuestObjects Server to verify the validity of a query         present invention. Content is disclosed through Content
string without actually having to send it to the QuestObjects           Channels (the QoContentChannel entity). Content Channels
Service, thus eliminating network traffic for invalid query             use Content Access Modules (QoContentAccessModule) to
strings.                                                           45   obtain their data in a standardized way, so only the Content
   FIG. SB displays the minimal entities every QuestObjects             Access Module knows how to communicate with the under-
Client must have. Every client of the QuestObjects System at            lying data source. Content Channels are organized in Syndi-
least has a Client Controller QoClientController. QoClient-             cators (the QoSyndicator entity), and each syndicator
Controller is a subclass of QoController that implements the            includes a list of Content Channels. Each Quester in the
client side of the protocol of the invention. Applications using   50   QuestObjects System uses a specific Content Channel of a
the QuestObjects System do so through Client Questers,                  specific Syndicator. This is called a QuestObjects Service,
modeled as QoClientQuester. QoClientQuester is the sub-                 namely one of the Content Channels of a Syndicator. The
class of QoQuester that implements client-specific Quester              property 'subscriptionRequired' indicates whether the user
functionality. The figure contains the entity 'ActiveCompo-             needs to be a registered user to be allowed to use the Service.
nent'. It represents some entity that uses the QuestObjects        55   If it is false, only users listed in 'users' may use the Service.
System through one or more Client Questers.                             Users can be subscribed to QuestObjects Services, which is
   FIG. SC shows the server part of the embodiment of the               modeled by the QoSubscription entity. Statistics are kept per
present invention, and includes the QoServerQontroller, one             Content Channel using the QoUsageStatisticsStore entity.
of the subclasses of QoController. QoServerController                   Content Engines optionally have a Query Validator that the
implements the server-side part of the protocol of the present     60   QuestObjects Server may use to validate Query Strings
invention. In addition, it maintains a list of sessions running         before sending them off to the QuestObjects Service. In addi-
on the server, and it has references to a Persistent Quester            tion, Content Channels have a profile that consists of a Con-
Store, an optional Service Directory and a list of optional             tent Channel's description, a list of types (QoType) of
Application Host Synchronizers. For security reasons, one               QuestObjects Strings the Content Channel can provide, an
implementation of the QuestObjects System may require that         65   optional list of DTDs of that metadata of QuestObjects
only certified clients can connect to the system. A boolean             Strings from the Channel conforms to, and an optional list of
'requiresCertification' indicates this.                                 Query Types the Content Channel accepts.
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 35 of 42


                                                      US 8,539,024 B2
                              27                                                                      28
   QuestObjects Servers communicate with QuestObjects                   days, the user may run 10 queries per week. (If queryLimit
Services through the QoServiceSession. The QoServiceSes-                equals zero the number of queries is unlimited and que-
sion has a static reference to the QuestObjects Service it              ryLimitReset is ignored.) The property 'resultLimit' stores
belongs to, as well as a static array ofIP addresses ofQuestO-          the maximum number of results the user may receive from the
bjects Servers that are allowed to connect to the QuestObjects     5    subscription. Similar to 'queryLimitReset', 'resultLimitRe-
Service. In some versions of the QoServiceSession the array             set' defines how often the result counter is reset. If
of IP addresses can be replaced by a list of addresses and              'resultLimit' equals zero the number of results is unlimited
netmasks, or by IP address ranges. Every instance of QoSer-             and 'resultLimitReset' is ignored. The property 'pushAl-
viceSession has the IP address of the server that is using the          lowed' indicates whether the user may use the Service in
session ('serverAddress'), a connectionTimeout indicating          10
                                                                        pushing mode. If so, 'pushintervalLimit' indicates the mini-
the maximum period of idle time before the Service Session
                                                                        mum amount of time that has to pass between two pushes. A
is automatically ended, and a serviceSessionid that can be
                                                                        'historyAllowed' variable indicates whether a history is kept
used to refer to the Service Session.
   As described above, a QuestObjects Service is one of the             of the use of the subscription; if so, 'history Limit' indicates
Content Channels of a Syndicator, so QoService has a refer-        15
                                                                        the maximum size of the history. If the maximum size is
ence to both ('syndicator' and 'contentCharmel'). The prop-             exceeded, the oldest history data is deleted so that the size of
erty 'listable' indicates whether the Service may be listed in a        the history is below the maximum size again. If 'histo-
Service Directory (server::QoServiceDirectory). If not, the             ryLimit' equals zero, the size of the history is unlimited.
Service can only be used if the application writer (i.e. the            Finally, a 'usageAnonymous' variable indicates that the
programmer using the QuestObjects to develop an applica-           20   QoUsageRecords that are generated for this subscription
tion) knows that it exists and where it is available. The prop-         must not contain user information (this is necessary because
erty 'name' is the Service's name, used in the Service Direc-           of privacy issues).
tory amongst others. This name must use the same naming                    If 'keepServiceStatistics' is true, then the QoUsageStatis-
scheme as the names of custom types. The boolean 'subscrip-             ticsStore can store three kinds of statistics:
tionRequired' indicates whether users must be subscribed           25      statistics about Strings that have been displayed on the
(modeled by QoSubscription) to the Service in order to be               client; the 'keepClientDisplayedStatistics' indicates whether
allowed to use it. If the Content Engine of this Service's              this kind of statistics are kept.
Content Channel requires login, 'contentEngineLoginName'                   statistics about Strings that have actually been selected on
and 'contentEngineLoginPassword' are the name and pass-                 the client; the 'keepClientSelectedStatistics' indicates
word with which is logged in. Finally, 'pricinginfo' contains      30
                                                                        whether this kind of statistics are kept.
information about the costs involved in using the Service. It is
                                                                           statistics about Strings that have a used on the client; the
formatted as XML, conforming to a well-defined structure
                                                                        'keepClientUsedStatistics' indicates whether this kind of sta-
(i.e. DTD or Schema).
                                                                        tistics are kept.
   A Content Channel has a name (the 'name' property) and a
profile (QoContentCharmelProfile). The profile provides            35
                                                                           The Client Quester determines the exact meaning of the
information about the Content Charmel, namely about the                 three kinds of statistics. In the case of web applications, a
Query Types it accepts ('queryTypes'), the types of the                 string is generally considered displayed when the Client
Strings it can provide ('types'), and the DTDs that QuestO-             Quester accesses it in its QuestObjects Result Set. It is con-
bjects Strings' metadata conforms to. In addition, it has a             sidered selected when a new Query is executed with the String
textual 'description' of the content the Content Charmel dis-      40   as Query String. It is considered used when the form on which
closes.                                                                 the Client Quester is active is submitted with that String. The
   Content Channels also have properties that define the cri-           actual data is stored as a list of QoUsageRecords in the prop-
teria Query Strings have to satisfy. The property 'que-                 ery 'records'.
ryStringMinLength' defined the minimum length a valid                      A QoUsageRecord holds usage information about a
query has. Alternatively or additionally, 'queryStringRegu-        45   QuestObjects String or a number ofQuestObjects Strings. If,
larExpressions' may contain a list of regular expression                in one Service Session, a Quester gets the same Result Set
describing valid Query Strings (meaning that Query Strings              more than once (consecutively), the usage data of each of the
have to match at least one of the regular expressions). The             Strings in the Result Set is grouped in one QoUsageRecord.
property 'queryStringFilters' may hold a list of regular                However, if 'stringKey', 'stringValue', 'rowinResultSet', or
expressions and replacement strings that can transform Query       50   'totalRowsinResultSet' changes, a new QoUsageRecord
Strings in a well-defined marmer (for example the way the               must be used from that point on. The properties of
standard Unix utility 'sed' does it). Instead of using these            QoUsageRecord mean the following:
three properties, Content Channels may define a QoQuery-                   stringKey: if available, this is the unique key of the
Validator (described above in FIG. SA). If there is a Query             QuestObjects String as provided by the ContentAccessMod-
Validator, 'queryStringMinLength', 'queryStringRegularEx-          55   ule.
pressions', and 'queryStringFilters' are ignored.                          stringValue: the value of the QuestObjects String.
   As described above, Syndicators may have a list of users.               rowinResultSet: the row of the QuestObjects String in its
Users (QoUser) have a name and a password, as well as a list            QuestObjects Result Set.
of subscriptions (QoSubscription). QoSubscription models a                 totalRowsinResultSet: the number of rows the QuestOb-
user's subscription to a Service (the 'service' property). The     60   jects String's Result Set had.
properties 'startDate' and 'expirationDate' define the time                dateReturnFirst: the timestamp of the first time the
frame during which the subscription is valid. Outside that              QuestObjects String was returned by the Content Channel.
time frame the user will be denied access through the sub-                 dateReturnLast: if the Qo U sageRecord represents a group
scription. The maximum number of queries the user may run               of usage events, this is the timestamp of the last event.
in the Service is stored in the 'queryLimit' attribute. The        65      clientDisplayed: indicates whether the QuestObjects Cli-
'queryLimitReset' defines when the query counter is reset.              ent that received the QuestObjects String considers it to be
For example, if queryLimit is 10 and queryLimitReset is 7               displayed.
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 36 of 42


                                                       US 8,539,024 B2
                               29                                                                       30
   clientSelected: indicates whether the QuestObjects Client              name. The web server is accessed by any number of clients
that received the QuestObjects String considers it to be                  using web browsers 903. To allow users to enter data and send
selected.                                                                 data to the server, web pages make use of HTML forms 904.
   clientUsed: indicates whether the QuestObjects Client that             To use the present invention, user interface elements such as
received the QuestObjects String considers it to be used.            5    entry fields in these HTML forms are associated with
   applicationName: the name of the application to which the              Questers 905 in the form of browser Plug-Ins or Java Applets.
Quester that received the QuestObjects String belongs.                    Through a QuestObjects Controller 906 those Questers allow
   appliationFunction: the function (if available) of the                 the user to access one or more QuestObjects Services hosted
Quester that received the QuestObjects String.                            by a QuestObjects Server 902 using the protocol of the
   activeComponentld: the identifier of the Active Compo-            10   present invention 907. The Server Controller 908 forwards
nent that received the QuestObjects String.                               user actions generated in the Client Questers 905 to their
   user: the identifier of the user that saw/selected/used the            corresponding Server Questers 909 that thus are always
String. If the user's subscription has 'false' as value of 'usag-         aware of data selected in the Client. When a Server Quester is
eAnonymous', then this property is empty.                                 first activated, it checks whether it is being used by a client
   Queries are executed by QoQueryExecutors. A Query                 15   system that requires the use of an Application Proxy. If the
Executor has a reference to the Service Session in which the              answer is yes, then the Quester creates a corresponding
Query is executed, it has a reference to the Query itself, and it         AppHost Synchronizer 911 that contacts the QuestObjects
also has a reference to the Server Quester that has the Query             Adaptor 914 on the host computer 901 using a standardized
executed. This reference may be a remote object when Corba                protocol 915. The QuestObjects Adaptor then knows which
is being used, for example. If some proprietary protocol is          20   QuestObjects Server to contact to retrieve QuestObjects data
used, it may just be the unique identifier of the Server Quester.         915 after the user submits form data 912 to the application
   FIG. 9 shows a method for using the present invention in               host using the existing application protocol 913, such as
systems that have limited technical capabilities on the Client            HTTP POST or HTTP GET. The QuestObjects Adaptor then
side, such as, for example, web browsers with embedded Java               replaces the appropriate form field data with the strings
applets. If developers of client systems have not integrated         25   selected in the Server Questers 909 before forwarding this
Client components of the present invention into their client              form data, now including data selected using the present
software, then Client components needed for the present                   invention, to the web server 917.
invention must be present as Plug-Ins, DLL's, or an equiva-               Design Implementation
lent device, or they must be downloaded to the client com-                   The preceding detailed description illustrates software
puter as applets. These applets can be written in the Java           30   objects and methods of a system implementing the present
language, when they are needed. For security reasons, such                invention. By providing a simple and standardized interface
Client systems including web browsers usually do not allow                between Client components and any number of Content
'foreign' software (i.e. software that is not an integral part of         Engines that accept string-based queries, the present inven-
the web browser) to influence or change data entered by the               tion gives content publishers, web publishers and software
user before it is sent to the application server (in this case the   35   developers an attractive way to offer unprecedented interac-
web server). Without an additional infrastructure on the                  tive, speedy, up-to-date and controlled access to content with-
server side, the present invention could not easily be used to            out the need to write an access mechanism for each content
enter data by users of systems with such limited technical                source.
capabilities on the client, because data entered and selected                In addition to acting as a standardized gateway to any
using the present invention would not be communicated to the         40   content engine, the present invention can intelligently cache
existing application/web server. However, the modified                    query results, distribute Services over a network of Servers,
invention and method described in FIG. 9, referred to as an               validate user and other client input, authorize user access and
Application Proxy, offers a solution.                                     authenticate client software components as needed. These
   Although the system depicted in FIG. 9 can be used to                  and other optional services are provided by the present inven-
support clients in practically any server-based application          45   tion without requiring additional work on the part of software
server, and particularly in the case of a web server hosting an           developers or content publishers. Publishers can also keep
application used by end users to enter data that is partially             track of usage statistics, on a per-user basis as required allow-
retrieved using the present invention, the system is not limited          ing flexible billing of content access. Content Access Mod-
to the web. The system provides an ideal solution for current             ules allow software developers and vendors of Content
web-based applications that consist of web browsers 903 on           50   Engines such as database vendors and search engine vendors
the client side and web host computers 901 with web server                to create simplified ways for developers and implementers of
software 917 on the server side. To allow the web server 917              such content engines to disclose information through the
to access data selected using the present invention, this sys-            present invention.
tem provides a link between the web server and the QuestO-                   End users of the present invention experience an unprec-
bjects Server 902. In this case, QuestObjects Server acts as a       55   edented level of user-friendliness accessing information that
data-entry proxy between the existing client system (web                  is guaranteed to be up-to-date while being efficiently cached
browser) and the existing web server. Data entered by the                 for speedy access as the number of simultaneous users grows.
client is submitted to the QuestObjects Adaptor instead of to                The present invention can be implemented on any client
the web server. The QuestObjects Adaptor then fills in the                and server system using any combination of operating sys-
values of the Questers and passes the data to the web server.        60   tems and programming languages that support asynchronous
An Application Proxy is not required if the QuestObjects                  network connections and preferably but not necessarily pre-
Client components can directly insert data into the client                emptive multitasking and multi threading. The interface of the
entry form on the web browser, as is the case on certain                  present invention as it appears to the outside world (i.e. pro-
platforms that allow integration between Java applets or other            grammers and developers who provide access to end users
components and JavaScript in the web browser.                        65   and programmers who provide Content Access Modules to
   In FIG. 9, the web server runs on a host computer 901                  Content Engines used by content publishers) is independent
typically associated with a fixed IP address or an Internet host          of both the operating systems and the progranmiing Ian-
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 37 of 42


                                                      US 8,539,024 B2
                              31                                                                        32
guages used. Adapters can be built allowing the tiers of the                wherein, upon receiving a return message of the return
system to cooperate even if they use a different operating                     messages from the server system, the client object tests
system or a different programming language. The protocol of                    the usability of the results in the return message by
the present invention can be implemented on top of network-                    checking that the return message corresponds to the
ing standards such as TCP/IP. It can also take advantage of         5          latest query, and if usability is established, the client
inter-object communication standards such as CORBA and                         object displays or returns at least some result data to the
DCOM. The object model of the present invention can be                         user.
mapped to most other programming languages, including                       2. The system of claim 1, wherein, upon testing the usabil-
Java, C++, Objective C and Pascal.                                       ity of the server system results, at least some result data is
   Third-party vendors of software development and database         10
                                                                         displayed as an auto-completion inside of an input field.
management tools can create components that encapsulate
                                                                            3. The system of claim 1, whereby the lengthening string is
the present invention so that users of those tools can access its
                                                                         entered into an input field, and wherein upon testing the
functionality without any knowledge of the underlying pro-
tocols and server-side solutions. For example, a 4GL tool                usability of the server system results, at least some result data
vendor can add an 'auto-complete field' to the toolbox of the       15
                                                                         is displayed in a separate area that is associated with the input
development environment allowing developers to simply                    field or that pops up near said input field.
drop a Questlet into their application. In order to function                4. The system of claim 1, whereby the lengthening string is
correctly, the auto-complete field would only need a reference           entered into an input field, and wherein one or more symbols
to the QuestObjects Server and one or more QuestObjects                  displayed inside of the input field indicate(s) to the user one or
Services, but it would not require any additional program-          20   more of whether or not said system is present, whether the
ming.                                                                    system is available for use, the current state of the system,
   Examples of Applications in which the invention may be                whether a query has been sent to the server system, whether
used include: Access system for database fields (for lookup              more results are available, whether a previous result is avail-
and auto-complete services); Enterprise thesauri system;                 able, whether a next result is available, or whether the current
Enterprise search and retrieval systems; Enterprise reference       25   result is the only available match.
works; Enterprise address books; Control systems for send-                  5. The system of claim 1, wherein the server system sends
ing sensor readings to a server that responds with appropriate           return messages to the client object containing results both in
instructions or actions to be taken; Client access to dictionary,        response to the input and associated with a string contained
thesaurus, encyclopedia and reference works; Access to com-              elsewhere on the same client object to which the input has a
mercial products database; Literary quotes library; Real-time       30   predefined dependency.
stock quote provision; Access to real-time news service;                    6. The system of claim 1, wherein the server system
Access to Internet advertisements; Access to complex func-               retrieves the results from one or more of a database, a search
tions (bank check, credit card validation, etc); Access to lan-          and retrieval system, a thesaurus, a reference work, an address
guage translation engines; Access to classification schemes              book, a control system, a dictionary, an encyclopedia, a prod-
(eg, Library of Congress Subject Headings);Access to lookup         35   ucts database, a quotes library, a stock quote system, a news
lists such as cities or countries in an order form; Personal             service, internet advertisements, a catalog, a complex func-
address books; and, Personal auto-complete histories.                    tion, a translation engine, a classification scheme, a lookup
   The foregoing description of preferred embodiments of the             list, an auto-complete history, an algorithm, a directory, a
present invention has been provided for the purposes of illus-           search engine, a database retrieval engine, or a cache.
tration and description. It is not intended to be exhaustive or     40      7. The system of claim 1, wherein the server system caches
to limit the invention to the precise forms disclosed. Obvi-             query results and subsequently determines results by looking
ously, many modifications and variations will be apparent to             up the query in said cache so that it can avoid performing a
the practitioner skilled in the art. The embodiments were                query for the same input on a data source or looking up said
chosen and described in order to best explain the principles of          query in a second cache.
the invention and its practical application, thereby enabling       45      8. The system of claim 1, wherein the client object trans-
others skilled in the art to understand the invention for various        mits an associated query message to the server system upon
embodiments and with various modifications that are suited               each detected change to the input.
to the particular use contemplated. It is intended that the                 9. The system of claim 1, wherein the client object accu-
scope of the invention be defined by the following claims and            mulates input before transmitting an associated query mes-
their equivalence.                                                  50   sage to the server system.
   What is claimed is:                                                      10. The system of claim 1, wherein the client object com-
   1. A system comprising:                                               bines the input string with additional information, whereby
   a server system, including one or more computers, which is            said additional information includes one or more of an indi-
      configured to receive query messages from a client                 cation of whether or not results should be sorted, whether
      object, the server system asynchronously receiving and        55   results should be in response to both the user input and a
      responding to the query messages from the client object            qualifier, how many results should be returned, or which
      over a network;                                                    selection of results should be returned.
   the client object that, while a user is providing input com-             11. The system of claim 10, whereby said qualifier identi-
      prising a lengthening string of characters, sends query            fies a user to the server system whereby the server system
      messages to the server system;                                60   returns messages containing results in response to said user.
   whereby the query messages represent the lengthening                     12. The system of claim 1, wherein the results returned by
      string as additional characters are being input by the             the server system include suggestions for the user input; and
      user; and                                                             wherein these suggestions change dynamically while the
   wherein the server system, while receiving said query mes-                  user is providing input.
      sages, uses the input to query data available to the server   65      13. The system of claim 1, wherein selections of results
      system and send return messages to the client object               returned by the server system are related to the user input
      containing results in response to the input; and                   through predefined relationships; and
         Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 38 of 42


                                                      US 8,539,024 B2
                              33                                                                      34
   wherein an indicator of the corresponding relationship is              27. The system of claim 1, wherein the client object tests
      displayed or returned alongside each of said result selec-        the usability of the results in the return message by matching
      tions.                                                            an ID for the user query.
    14. The system of claim 13, wherein said relationships are             28. The system of claim 27, wherein the client object tests
organized according to a dictionary or thesaurus system that       5    the usability of the results in the return message by matching
includes one or more of broader term relationships, narrower            an ID included in one of the query messages sent to the server
term relationships, related term relationships, synonym rela-           system and returned as part of the return message.
tionships, used-for term relationships, meaning relationships,             29. The system of claim 1 wherein the client object uses a
or uses relationships.                                                  pre-defined query and automatically transmits a correspond-
    15. The system of claim 1, wherein results returned by the     IO   ing message to the server as the client object is first run, and
server system comprise result sets consisting of zero or more           wherein user input is not required before server responses are
string values.                                                          sent to the client object.
    16. The system of claim 1, wherein results returned by the             30. The system of claim 1, wherein the server system
server system comprise a set of zero or more results;              15
                                                                        automatically sends messages containing Previously Pre-
   wherein each result consists of one or more of a string, key,        sented results to the client object as updated data in response
      fetch time, expiration time, metadata, logical link to            to a previous query becomes available.
      other data sources, or a Uniform Resource Identifier.                31. The system of claim 1, wherein the client object auto-
    17. The system of claim 1, wherein the client object deter-         matically repeats a query to retrieve updated information
mines the usability of each server system response by com-         20   from the server system.
paring an original input to a then-current input; and                      32. A system including at least one computer comprising:
   wherein the client object deems the results usable if they              a server system using a communication protocol that
      match.                                                                  enables asynchronous communication between the
    18. The system of claim 1, wherein the query message sent                 server system and a client object; and
to the server system includes a request identification that is     25      wherein the client object that, while a user is providing
included by the server system in the corresponding server                     input comprising a lengthening string of characters,
response message.                                                             sends query messages to the server system;
    19. The system of claim 18, wherein the usability of a                 whereby the query messages represent the lengthening
server system response is determined by the client object by                  string as additional characters are being input by the
                                                                   30
matching the request identification received in the server                    user; and
response message against a request identification on the cli-              wherein the server system, while receiving said query mes-
ent.                                                                          sages, uses the input to query data available to the server
    20. The system of claim 1, wherein the client object caches               system and send return messages to the client object
results received from the server system and reuses said            35
                                                                              containing results in response to the input
cached results when Previously Presented queries match que-                wherein upon receiving corresponding return messages
ries contained in the cache or if cached query results can be                 from the server system, the client object tests the usabil-
filtered to match the Previously Presented queries, instead of                ity of each return message by checking that the return
sending messages representing those Previously Presented                      message corresponds to the latest query, and if usability
queries to the server system.                                      40         is established, provides feedback to the user based on the
    21. The system of claim 1, wherein one or more filters are                contents of the return message.
used to validate or transform the input string using a type,               33. The system of claim 32, wherein the client object is run
pattern, or minimum length; and                                         using a web browser.
   wherein no query is performed if the input string is found              34. The system of claim 32, wherein the client object is run
      not to conform to or does not transform using said type,     45   on a mobile device.
      pattern, or minimum length.                                          35. A system comprising:
    22. The system of claim 1, wherein the server system is                a client object adapted to receive input compnsmg a
capable of returning results from multiple data sources;                      lengthening string of characters from a user, the client
   wherein the client object selects which of the available data              object asynchronously sending multiple query messages
      sources at the server system is to be queried; and           50         corresponding to multiple versions of said input to a
   wherein the system selects one or more data sources based                  server system while a user modifies the input, compris-
      on a name associated with each data source, on types of                 ing a lengthening string of characters, the client object
      queries accepted by each data source, or on string types                receiving return messages with results in response to the
      that can be returned by each data source.                               multiple versions of the input;
    23. The system of claim 1, wherein the input on the client     55         whereby the query messages represent the lengthening
object represents speech and is generated by a sound conver-                     string as additional characters are being input by the
sion engine.                                                                     user; and
    24. The system of claim 1, wherein return messages                        wherein the server system, while receiving said query
include suggestions and related data relevant to the sugges-                     messages, uses the input to query data available to the
tions, and wherein the related data is displayed in a user         60            server system and send return messages to the client
selectable manner; wherein a selection of the related data                       object containing results in response to the input
displayed to the user causes additional data to be obtained                   wherein upon receiving one of the return messages from
from the server system and be displayed.                                         the server system, the client object checks the usabil-
    25. The system of claim 1, wherein the client object is run                  ity of the results of the one of the return messages
by a web browser.                                                  65            using a more recent version of the input to determine
    26. The system of claim 1, wherein the client object is run                  whether to display at least some of the results of the
on a mobile device.                                                              one of the return messages to the user.
      Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 39 of 42


                                                    US 8,539,024 B2
                           35                                                                    36
36. A system comprising:                                              37. A system comprising:
a server system, including one or more computers, which is            a server system, including one or more computers, which is
   configured to receive query messages from a client                    configured to receive query messages from a client
   object, the server system asynchronously receiving and                object, the server system asynchronously receiving and
   responding to the query messages from the client object       5       responding to the query messages from the client object
   over a network;                                                       over a network;
wherein the client object, while a software process is pro-           the client object that, while a user is providing input com-
   viding input comprising a lengthening string of charac-               prising a lengthening string of characters, sends query
   ters, sends query messages representing said input, to                messages representing said input to the server system;
   the server system;                                            10
                                                                      whereby the query messages represent the lengthening
whereby the query messages represent the lengthening                     string as additional characters are being input by the
   string as additional characters are being input by the                user;
   software process;                                                  wherein the server system, while receiving said query mes-
wherein the server system, while receiving said query mes-               sages, uses the input to query data available to the server
   sages, uses the input to query data available to the server   15      system and send return messages to the client object
   object and send return messages to the client object                  containing results in response to the input; and
   containing results in response to the input; and                   wherein, upon receiving a return message of the return
wherein, upon receiving a return message of the return                   messages from the server object, the client object tests
   messages from the server system, the client object tests              the usability of the results in the return message by
   the usability of the results in the return message by         20      matching an ID associated with the input sent to the
   comparing the return message to the then-current input                server system with an ID maintained in the client object,
   or matching it with a request identification maintained               and if usability is established, the client object displays
   on the client object, and if usability is established, the            or returns at least some of the result data to the user.
   results are returned to the software process.                                           * * * * *
                 Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 40 of 42

                                UNITED STATES PATENT AND TRADEMARK OFFICE
                                     CERTIFICATE OF CORRECTION
PATENT NO.                  :   8,539,024 B2                                                                                    Page 1 of 1
APPLICATION NO.             :   13/366905
DATED                       :   September 17, 2013
INVENTOR(S)                 :   Smit et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         In the Claims

         Column 33, line 34, Claim 20, delete "Previously Presented" and insert --new--.

         Column 33, line 36, Claim 20, delete "Previously Presented" and insert --new--.

         Column 33, line 37, Claim 20, delete "Previously Presented" and insert --new--.

         Column 34, line 14, Claim 30, delete "Previously Presented" and insert --new--.




                                                                                      Signed and Sealed this
                                                                                     Eighth Day of April, 2014



                                                                                                   Michelle K. Lee
                                                                           Deputy Director of the United States Patent and Trademark Office
       Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 41 of 42


  INTER PARTES REVIEW CERTIFICATE (1207th)
c12)

United States Patent   (10) Number: US 8,539,024 Kl
Smit et al.                                        (45)   Certificate Issued:   Jun. 11, 2019


                  (54)   SYSTEM AND METHOD FOR
                         ASYNCHRONOUS CLIENT SERVER
                         SESSION COMMUNICATION
                  (75)   Inventors: Mark H. Smit; Stefan M. van der
                                    Oord
                  (73)   Assignee: MasterObjects, Inc.
                  Trial Number:
                         IPR2017-00740 filed Jan. 23, 2017

                  Inter Partes Review Certificate for:
                         Patent No.:   8,539,024
                         Issued:       Sep. 17, 2013
                         Appl. No.:    13/366,905
                         Filed:        Feb. 6,2012

                  The results ofIPR2017-00740 are reflected in this inter
                  partes review certificate under 35 U.S.C. 318(b).
        Case 6:20-cv-00087-ADA Document 1-1 Filed 02/05/20 Page 42 of 42


INTER PARTES REVIEW CERTIFICATE
U.S. Patent 8,539,024 Kl
Trial No. IPR2017-00740
Certificate Issued Jun. 11, 2019
                           1                                   2
       AS A RESULT OF THE INTER PARTES
       REVIEW PROCEEDING, IT HAS BEEN
              DETERMINED THAT:

                                                           5
  Claims 1-3, 6-7, 9, 12, 15-17, 21, 24-26 and 32-37 are
found patentable.
                    * * * * *
